

Exhibit 10.34
EXECUTION COPY


FIVE-YEAR REVOLVING
CREDIT FACILITY AGREEMENT
Dated as of March 5, 2019
among
XYLEM INC.,
THE LENDERS NAMED HEREIN,
CITIBANK, N.A.,
as Administrative Agent
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
and
ING CAPITAL LLC,
as Sustainability Coordinator
_____________________________________________
BNP PARIBAS, and
WELLS FARGO BANK, N.A.,
as Documentation Agents
CITIBANK, N.A.,
BNP PARIBAS SECURITIES CORP.
ING BANK N.V., DUBLIN BRANCH,
JPMORGAN CHASE BANK, N.A., and
WELLS FARGO SECURITIES, LLC,
as Lead Arrangers and Joint Bookrunners
[S&S Ref. No. 35609/00068]




    

--------------------------------------------------------------------------------








    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
Section 1.01.Defined Terms    1
Section 1.02.Terms Generally; Interpretive Provisions    24
Section 1.03.Accounting Terms; GAAP    25
ARTICLE II

THE CREDITS
Section 2.01.Revolving Commitments    26
Section 2.02.Revolving Loans    26
Section 2.03.Revolving Borrowing Procedure    28
Section 2.04.Letters of Credit    28
Section 2.05.Conversion and Continuation of Revolving Loans    33
Section 2.06.Fees    34
Section 2.07.Repayment of Loans; Evidence of Debt    35
Section 2.08.Interest on Loans    36
Section 2.09.Default Interest    36
2.10.
Alternate Rate of Interest    37

Section 2.11.Termination, Reduction, Extension and Increase of Commitments    38
Section 2.12.Prepayment    41
Section 2.13.Reserve Requirements; Change in Circumstances    42
Section 2.14.Change in Legality    43
Section 2.15.Indemnity    43
Section 2.16.Pro Rata Treatment    44
Section 2.17.Sharing of Setoffs    44
Section 2.18.Payments    45
Section 2.19.Taxes    46
Section 2.20.Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances    49
Section 2.21.Defaulting Lenders    50
Section 2.22.The Swing Line Loans    52
ARTICLE III

REPRESENTATIONS AND WARRANTIES
Section 3.01.Organization; Powers    54
Section 3.02.Authorization    54
Section 3.03.Enforceability    55
04.
Governmental Approvals    55



1

--------------------------------------------------------------------------------




Section 3.05.Financial Statements    55
Section 3.06.Litigation    55
Section 3.07.Federal Reserve Regulations    55
Section 3.08.Investment Company Act    55
Section 3.09.Use of Proceeds    56
3.10.
Full Disclosure; No Material Misstatements    56

Section 3.11.Taxes    56
Section 3.12.Anti-Corruption Laws and Sanctions    56
Section 3.13.EEA Financial Institution    56
Section 3.14.Beneficial Ownership Certifications    56
ARTICLE IV

CONDITIONS OF LENDING
Section 4.01.All Extensions of Credit    56
Section 4.02.Effective Date    57
03.
First Borrowing by Each Borrowing Subsidiary    58

ARTICLE V

AFFIRMATIVE COVENANTS
Section 5.01.Existence    59
Section 5.02.Business and Properties    59
Section 5.03.Financial Statements, Reports, etc.    60
Section 5.04.Insurance    61
Section 5.05.Taxes    61
Section 5.06.Litigation and Other Notices    61
Section 5.07.Access to Properties and Inspections    61
Section 5.08.Use of Proceeds    61
ARTICLE VI

NEGATIVE COVENANTS
Section 6.01.Priority Indebtedness    62
Section 6.02.Liens    63
Section 6.03.Sale and Lease‑Back Transactions    64
Section 6.04.Fundamental Changes    64
Section 6.05.Leverage Ratio    65
ARTICLE VII

EVENTS OF DEFAULT
ARTICLE VIII

GUARANTEE


2

--------------------------------------------------------------------------------




ARTICLE IX

THE ADMINISTRATIVE AGENT
Section 9.01.Appointment and Authority    69
Section 9.02.Rights as a Lender    70
n 9.03.
Exculpatory Provisions    70

Section 9.04.Reliance by Administrative Agent    71
Section 9.05.Delegation of Duties    71
Section 9.06.Resignation of Administrative Agent    71
Section 9.07.Non-Reliance on Administrative Agent and Other Lenders    73
Section 9.08.Acknowledgment of Lenders    73
Section 9.09.Enforcement of Rights    73
Section 9.10.No Other Duties, Etc    73
Section 9.11.Lender ERISA Matters    73
ARTICLE X

MISCELLANEOUS
Section 10.01.Notices    75
Section 10.02.Survival of Agreement    76
Section 10.03.Binding Effect    77
Section 10.04.Successors and Assigns    77
Section 10.05.Expenses; Indemnity    82
Section 10.06.APPLICABLE LAW    83
Section 10.07.Waivers; Amendment    83
ion 10.08.
Entire Agreement    84

Section 10.09.Severability    84
Section 10.10.Counterparts    85
Section 10.11.Headings    85
Section 10.12.Right of Setoff    85
10.13.
JURISDICTION; CONSENT TO SERVICE OF PROCESS    85

Section 10.14.WAIVER OF JURY TRIAL    86
Section 10.15.Borrowing Subsidiaries    87
Section 10.16.Conversion of Currencies    88
Section 10.17.USA PATRIOT Act    88
Section 10.18.No Fiduciary Relationship    88
Section 10.19.Non-Public Information    88
Section 10.20.Treatment of Certain Information; Confidentiality    89
Section 10.21.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    90




3

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A-1    Form of Revolving Borrowing Request
Exhibit A-2    Form of Swing Line Borrowing Request
Exhibit B    Form of Assignment and Assumption
Exhibit D-1    Form of Borrowing Subsidiary Agreement
Exhibit D-2    Form of Borrowing Subsidiary Termination
Exhibit E    Form of Issuing Bank Agreement
Exhibit F    Form of Note
Exhibit G    Form of US Tax Certificate
SCHEDULES
Schedule 1.01    Existing Letters of Credit
Schedule 2.01    Commitments
Schedule 6.01    Existing Indebtedness
Schedule 6.02    Existing Liens








4

--------------------------------------------------------------------------------






FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT (as it may be amended,
supplemented or otherwise modified, this “Agreement”) dated as of March 5, 2019,
among XYLEM INC., an Indiana corporation (the “Company”); each Borrowing
Subsidiary party hereto; the lenders listed in Schedule 2.01 (the “Initial
Lenders”); and CITIBANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
The parties hereto agree as follows:





--------------------------------------------------------------------------------





Article I

DEFINITIONS

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR Borrowing” shall mean a Revolving Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Revolving Loan, denominated in Dollars, bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
“Accession Agreement” shall have the meaning assigned to such term in
Section 2.11(e).
“Administrative Fees” shall have the meaning assigned to such term in
Section 2.06(b).
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing
denominated in Dollars (including any notional Eurocurrency Borrowing of one
month referred to in the definition of the term “Alternate Base Rate”) for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.
“Aggregate Credit Exposure” shall mean the aggregate amount of all the Lenders’
Credit Exposures.
“Agreement Currency” shall have the meaning assigned to such term in Section
10.16(b).
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Adjusted LIBO Rate (which, for the
avoidance of doubt, shall not include the Applicable Percentage with respect to
Eurocurrency Loans) on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1%. For purposes hereof, “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime or base rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective on the date such change
is publicly announced


2

--------------------------------------------------------------------------------




as effective. “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as released on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
released for any day which is a Business Day, the arithmetic average (rounded
upwards to the next 1/100th of 1%), as determined by the Administrative Agent,
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero. If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the Screen Rate at approximately 11:00 A.M., London time, on such
date for deposits in Dollars with a maturity of one month; provided that if such
rate shall be less than zero, such rate shall be deemed to be zero. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate, or the
Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” shall mean on any date, with respect to Eurocurrency
Loans, ABR Loans, the Facility Fee or the L/C Participation Fee, as the case may
be, the applicable percentage set forth below under the caption “Eurocurrency
Spread,” “Alternate Base Rate Spread”, “Facility Fee Percentage” or “L/C
Participation Fee Percentage,” as the case may be, based upon the Ratings and
the Sustainability Rating in effect on such date:


3

--------------------------------------------------------------------------------




 
Eurocurrency Spread
Alternate Base Rate Spread
Facility Fee Percentage
L/C Participation Fee Percentage
Category 1
 
 
 
 
A3 or higher by Moody’s;
A- or higher by S&P;
A- or higher by Fitch
0.910%
0.000%
0.090%
0.910%
Category 2
 
 
 
 
Baa1 or higher by Moody’s;
BBB+ or higher by S&P;
BBB+ or higher by Fitch
1.015%
0.015%
0.110%
1.015%
Category 3
 
 
 
 
Baa2 by Moody’s;
BBB by S&P;
BBB by Fitch
1.100%
0.100%
0.150%
1.100%
Category 4
 
 
 
 
Baa3 by Moody’s;
BBB- by S&P;
BBB- by Fitch
1.175%
0.175%
0.200%
1.175%
Category 5
 
 
 
 
Lower than Baa3 by Moody’s;
Lower than BBB- by S&P;
Lower than BBB- by Fitch
1.375%
0.375%
0.250%
1.375%



provided, that each of the Eurocurrency Spread, Alternate Base Rate Spread and
L/C Participation Fee Percentage (collectively, the “Spreads”) shall be adjusted
as follows:
(i)    At any time the most recently published Sustainability Rating is 81 or
higher (subject to clause (ii) below), the Spreads will be reduced by 0.025% at
each Category;
(ii)    At any time the most recently published Sustainability Rating is 84 or
higher, the Spreads will be reduced by 0.050% at each Category;
(iii)    At any time the most recently published Sustainability Rating is 75 or
lower (subject to clause (iv) below), the Spreads will be increased by 0.025% at
each Category; and
(iv)    At any time the most recently published Sustainability Rating is 72 or
lower, the Spreads will be increased by 0.050% at each Category;
provided that, in each case, the Alternate Base Rate Spread shall at no time be
less than 0.000%.
If the Sustainability Rating is lower than 81 and higher than 75, or if no
Sustainability Rating is assigned to the Company, no adjustment shall be made to
the Spreads set forth in the table above.
Initially, the Applicable Rate shall be determined without adjustment in respect
of the Sustainability Rating.


4

--------------------------------------------------------------------------------




For purposes of the foregoing: (a) if any Rating Agency shall merge with or into
or be acquired by another Rating Agency, or shall cease to be in the business of
rating corporate debt obligations, or shall otherwise cease to have a Rating in
effect notwithstanding the Company’s use of commercially reasonable efforts to
cause such a Rating to be maintained in effect, then the Eurocurrency Spread,
Alternate Base Rate Spread, Facility Fee Percentage and L/C Participation Fee
Percentage shall be determined by reference to the Rating or Ratings remaining
available or deemed to be available as provided below; (b) if any Rating Agency
shall not have a Rating in effect for a reason other than one of the reasons set
forth in the preceding clause (a), such Rating Agency shall be deemed to have a
Rating available and such Rating shall be deemed to be in Category 5; (c) if the
Ratings available or deemed to be available shall fall in different Categories,
then (i) if Ratings are available or deemed to be available from all three
Rating Agencies, the Eurocurrency Spread, Alternate Base Rate Spread, Facility
Fee Percentage and L/C Participation Fee Percentage shall be determined by
reference to the highest Category achieved or exceeded by at least two of the
three Ratings, (ii) if Ratings are available or deemed to be available from only
two Rating Agencies, the Eurocurrency Spread, Alternate Base Rate Spread,
Facility Fee Percentage and L/C Participation Fee Percentage shall be determined
by reference to the higher of the two Ratings or, if the Ratings differ by more
than one Category, the Category one level below that corresponding to the higher
of the two Ratings and (iii) if a Rating is available or deemed to be available
from only one Rating Agency, the Eurocurrency Spread, Alternate Base Rate
Spread, Facility Fee Percentage and L/C Participation Fee Percentage shall be
determined by reference to that Rating; and (d) if any Rating shall be changed
(other than as a result of a change in the rating system of the applicable
Rating Agency), such change shall be effective as of the date on which it is
first announced by the Rating Agency making such change. Each change in the
Applicable Percentage shall apply to all outstanding Eurocurrency Loans, ABR
Loans and Swing Line Loans and to L/C Participation Fees and Facility Fees
accruing during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of any Rating Agency shall change, the parties
hereto shall negotiate in good faith to amend the references to specific ratings
in this definition to reflect such changed rating system and, pending the
effectiveness of any such amendment, the Applicable Percentage shall be
determined by reference to the Rating most recently in effect from such Rating
Agency prior to such change.
“Applicable Share” of any Lender at any time shall mean the percentage of the
Total Revolving Commitment represented by such Lender’s Revolving Commitment;
provided that in the case of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Share” shall mean the percentage of the Total Revolving Commitments
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Lender’s Revolving Commitment. If the Revolving Commitments shall be terminated
pursuant to Article VII, the Applicable Shares of the Lenders shall be based
upon the Revolving Commitments in effect, giving effect to any assignments and
to any Lender’s status as a Defaulting Lender at the time of determination.
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


5

--------------------------------------------------------------------------------




“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee in the form of Exhibit B.
“Bail-In Action” has the meaning specified in Section 10.21.
“Bankruptcy Event” shall mean, with respect to any Person, that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or in the good faith judgment of
the Administrative Agent has consented to, approved of, or acquiesced in any
such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (a) any ownership interest or the acquisition of any
ownership interest in, or the exercise of control over, such Person by a
Governmental Authority or instrumentality thereof or (b) in the case of a
solvent Lender organized under the laws of The Netherlands, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Governmental Authority or instrumentality thereof, under or based on the
law of the country where such Lender is subject to home jurisdiction
supervision, if applicable law requires that such appointment not be publicly
disclosed, provided, further, in each such case, that such ownership interest or
such action, as applicable, does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm its obligations hereunder.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean the Board of Directors of a Borrower or any duly
authorized committee thereof.
“Borrower” shall mean the Company or any Borrowing Subsidiary.
“Borrowing” shall mean a Revolving Borrowing or a Swing Line Borrowing.
“Borrowing Date” shall mean any date on which a Borrowing is made or a Letter of
Credit issued hereunder.
“Borrowing Subsidiary” shall mean any Subsidiary which shall have become a
Borrowing Subsidiary as provided in Section 10.15, other than any Subsidiary
that shall have ceased to be a Borrowing Subsidiary as provided in Section
10.15.
“Borrowing Subsidiary Agreement” shall mean an agreement in the form of
Exhibit D-1 hereto duly executed by the Company and a Subsidiary.


6

--------------------------------------------------------------------------------




“Borrowing Subsidiary Termination” shall mean an agreement in the form of
Exhibit D-2 hereto duly executed by the Company and a Borrowing Subsidiary.
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that (a) when used in connection with a
Eurocurrency Loan denominated in Dollars, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in Dollars
in the London interbank market and (b) when used in connection with a Loan
denominated in Euros, the term “Business Day” shall also exclude any day that is
not a TARGET Day.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as financing
leases on a balance sheet of such Person under GAAP; the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, and the final maturity of such obligations shall be the date of the
last payment of such or any other amounts due under such lease (or other
arrangement) prior to the first date on which such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or a penalty.
“CFC” shall mean (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons shall have acquired beneficial ownership of more than 30% of
the outstanding Voting Shares of the Company (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder), or (b) during any period of 12 consecutive months,
commencing after the Effective Date, individuals who on the first day of such
period were directors of the Company (together with any replacement or
additional directors who were nominated, elected or approved prior to their
election by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of the Company.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any change in applicable law or regulation or in the interpretation,
promulgation, implementation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof (whether or
not having the force of law); provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Closing Date” shall mean the date hereof.


7

--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time, and the Treasury regulations promulgated thereunder.
“Commitments” shall mean the Revolving Commitments, the L/C Commitments and the
Swing Line Commitments.
“Communication” shall mean, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 10.01, including through the Platform.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated February 4, 2019 related to the credit facility established by
this Agreement.
“Consenting Lender” shall have the meaning assigned to such term in
Section 2.11(d).
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation for such period and amortization
of intangible and capitalized assets for such period, (iv) any losses during
such period attributable to the disposition of assets other than in the ordinary
course of business, (v) any other unusual and non-recurring non-cash charges for
such period, (vi) any non-cash expenses for such period resulting from the grant
of stock options or other equity-based incentives to any director, officer or
employee of the Company or any Subsidiary, (vii) any losses attributable to
early extinguishment of Indebtedness or obligations under any Hedging Agreement,
(viii) any unrealized non-cash losses for such period attributable to accounting
in respect of Hedging Agreements and (ix) the cumulative effect of changes in
accounting principles, and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any gains during such
period attributable to the disposition of assets other than in the ordinary
course of business, (ii) any other unusual and non-recurring non-cash gains for
such period, (iii) any gains attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement, (iv) any unrealized
non-cash gains for such period attributable to accounting in respect of Hedging
Agreements, (v) the cumulative effect of changes in accounting principles and
(vi) any cash payments made during such period with respect to noncash items
added back (or that would have been added back had this Agreement been in
effect) in computing Consolidated EBITDA for any prior period. For purposes of
calculating Consolidated EBITDA for any period to determine the Leverage Ratio,
if during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.03(b).
“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with


8

--------------------------------------------------------------------------------




GAAP. Consolidated Interest Expense for any period during which the Company or
any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition shall be calculated after giving pro forma effect thereto in
accordance with Section 1.03(b).
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Tangible Assets” shall mean at any time the total of all
assets appearing on the most recent consolidated balance sheet of the Company
and its Subsidiaries delivered under Section 5.03(a) or (b) (or, prior to the
delivery of any such balance sheet, the most recent balance sheet referred to in
Section 3.05(a)), less the sum of the following items as shown on such
consolidated balance sheet:
(i)    the book amount of all segregated intangible assets, including such items
as good will, trademarks, trademark rights, trade names, trade name rights,
copyrights, patents, patent rights and licenses and unamortized debt discount
and expense less unamortized debt premium;
(ii)    all depreciation, valuation and other reserves;
(iii)    current liabilities;
(iv)    any minority interest in the shares of stock (other than Preferred
Stock) and surplus of Subsidiaries; and
(v)    deferred income and deferred liabilities.
“Consolidated Total Indebtedness” shall mean, as of any date, the aggregate
principal amount of Indebtedness of the Company and the Subsidiaries outstanding
as of such date, determined on a consolidated basis in accordance with GAAP;
provided that, for purposes of this definition, the term “Indebtedness” shall
not include guarantees or contingent obligations, or obligations in respect of
Hedging Agreements, of the Company or any Subsidiary except to the extent
reflected as indebtedness on the balance sheet of the Company in accordance with
GAAP, and for the avoidance of doubt excluding items appearing solely in
footnotes.
“Credit Exposure” shall mean, with respect to any Lender at any time, the
Revolving Credit Exposure of such Lender, plus the aggregate amount at such time
of such Lender’s L/C Exposure, plus such Lender’s Swing Line Exposure.
“Credit Party” shall mean the Administrative Agent, any Issuing Bank or any
Lender.
“Declining Lender” shall have the meaning assigned to such term in
Section 2.11(d).
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.


9

--------------------------------------------------------------------------------




“Defaulting Lender” shall mean any Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied or, in the case of clause (iii), such payment is the
subject of a good faith dispute, (b) has notified the Company, any other
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent
made in good faith to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans under this Agreement, unless such Lender has notified the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such certification in form
and substance reasonably satisfactory to it, or (d) has become the subject of a
Bankruptcy Event or a Bail-In Action.
“Dollar Equivalent” shall mean, with respect to any amount denominated in Euro
on any date, the spot rate of exchange that appears at 11:00 A.M. (London time),
on the display page applicable to the relevant currency on the Oanda website on
such date; provided that if there shall at any time no longer exist such a page
on such website, the spot rate of exchange shall be determined by reference to
another similar rate publishing service selected by the Administrative Agent.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia, other than any Subsidiary that is a CFC.
“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.02 are satisfied.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.


10

--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan other than
events for which the 30 days’ notice period has been waived; (b) a failure by
any Plan to meet the minimum funding standards (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Company or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (e) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the receipt by the Company or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate
of any notice, that Withdrawal Liability is being imposed or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); or (g) the occurrence of a “prohibited transaction” with respect to
which the Company or any of its Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code), or with respect to which the Company
or any such Subsidiary could otherwise be liable.
“EURIBO Rate” means, for any Interest Period, the applicable Screen Rate as of
11:00 a.m., Brussels time, on the Quotation Day for such Interest Period, as the
rate for deposits of Euros with a maturity comparable to such Interest Period.
If no Screen Rate shall be available for a particular Interest Period but Screen
Rates shall be available for maturities both longer and shorter than such
Interest Period, then the EURIBO Rate for such Interest Period shall be the
Interpolated Screen Rate. Notwithstanding the foregoing, if the EURIBO Rate,
determined as provided above, would otherwise be less than zero, then the EURIBO
Rate shall be deemed to be zero for all purposes.
“Euro” and “€”shall mean the single currency unit of the member States of the
European Union that adopt or have adopted the Euro as their lawful currency in
accordance with legislation of the European Union relating to Economic and
Monetary Union.
“Euro Equivalent” shall mean, with respect to any amount in Dollars, the spot
rate of exchange that appears at 11:00 A.M. (London time), on the display page
applicable to Euro on the Oanda website on such date; provided that if there
shall at any time no longer exist such a page on such website, the spot rate of
exchange shall be determined by reference to another similar rate publishing
service selected by the Administrative Agent.


11

--------------------------------------------------------------------------------




“Eurocurrency Borrowing” shall mean a Revolving Borrowing comprised of
Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Revolving Loan, denominated in either Dollars
or Euro, bearing interest at a rate determined by reference to the Adjusted LIBO
Rate or the EURIBO Rate, as applicable, in accordance with the provisions of
Article II.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean, with respect to any Credit Party (including any
assignee of or successor to a Credit Party and any Participant) and any other
recipient of any payment to be made by or on account of any obligation of a
Borrower under this Agreement or any Loan Documents: (a) income or franchise
Taxes imposed on (or measured by) net income (however denominated) (I) by the
United States of America, or by the jurisdiction under the laws of which such
Credit Party (including any assignee of or successor to such Credit Party and
any Participant or other recipient) is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (II) that are Other Connection Taxes, (b) any branch
profits Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction in which the Company is located, (c) any Tax
attributable to the Lender’s failure to comply with Section 2.19(f) (including
as a result of any inaccurate or incomplete documentation), (d) in the case of a
Non-US Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.20(b)), any US Federal withholding Taxes with respect to an applicable
interest in a Loan or Commitment resulting from any law in effect on the date
such Non-US Lender acquires such interest in the Loan or Commitment or
designates a new lending office, except to the extent that such Non-US Lender
(in the case of the designation of a new lending office) or its assignor, if any
was entitled, at the time of acquisition of such interest in the Loan or
Commitment or the designation of a new lending office, to receive additional
amounts from a Borrower with respect to such withholding Taxes pursuant to
Section 2.19(a), and (e) any Taxes imposed with respect to the requirements of
FATCA.
“Existing Credit Agreement” shall mean the Five-Year Revolving Credit Facility
Agreement dated as of March 27, 2015, among the Company, certain lenders and
Citibank, N.A., as administrative agent, as amended.
“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of any Borrower under the Existing Credit Agreement that (a) is
outstanding on the Effective Date and (b) is listed on Schedule 1.01.
“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.11(d).
“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).


12

--------------------------------------------------------------------------------




“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any regulations and
any official governmental interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between the United States of America and any other relevant jurisdiction entered
into in connection with the implementation of such Sections of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Fees” shall mean the Facility Fee, the Administrative Fees, the L/C
Participation Fees and the Issuing Bank Fees.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, controller, assistant controller, treasurer,
associate or assistant treasurer or director of treasury services of such
Person.
“Fitch” shall mean Fitch Ratings, a wholly owned subsidiary of Fimilac, S.A, or
any of its successors.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement. The
“amount” or “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
“Increasing Lender” shall have the meaning assigned to such term in
Section 2.11(e).
“Indebtedness” of any Person shall mean all indebtedness representing money
borrowed or the deferred purchase price of property (other than trade accounts
payable) or any


13

--------------------------------------------------------------------------------




capitalized lease obligation, which in any case is created, assumed, incurred or
guaranteed in any manner by such Person or for which such Person is responsible
or liable (whether by agreement to purchase indebtedness of, or to supply funds
to or invest in, others or otherwise). For the avoidance of doubt, the term
Indebtedness shall not include obligations under Hedging Agreements.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by a Borrower under this Agreement and (b)
to the extent not otherwise described in (a), Other Taxes.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan, the last day of each Interest Period applicable thereto, and
with respect to a Eurocurrency Loan with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration been
applicable to such Loan, (c) with respect to any Swing Line Loan, the last day
of the Interest Period applicable thereto and (d) with respect to any Loan, the
Maturity Date or the date of any prepayment of such Loan or conversion of such
Loan to a Loan of a different Type.
“Interest Period” shall mean, (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2
(applicable only for LIBO Rate Eurocurrency Borrowings), 3 or 6 months
thereafter, as the applicable Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) as to
any Swing Line Borrowing, the period commencing on the date of such Borrowing
and ending seven days thereafter. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.
“Interpolated Screen Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, a rate per annum which results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate is available that is shorter than such
Interest Period and (b) the applicable Screen Rate for the shortest maturity for
which a Screen Rate is available that is longer than such Interest Period, in
each case at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period.
“IRS” shall mean the United States Internal Revenue Service.
“Issuing Bank” shall mean (a) Citibank N.A., (b) BNP Paribas, (c) ING Bank N.V.,
Dublin Branch, (d) JPMorgan Chase Bank, N.A., (e) Wells Fargo Bank, National
Association, and (f) each Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.04(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.04(i)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank,


14

--------------------------------------------------------------------------------




in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate (it being agreed that such
Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.04 with respect to such Letters of Credit).
“Issuing Bank Agreement” shall mean an agreement in substantially the form of
Exhibit E.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.06(c).
“Judgment Currency” shall have the meaning assigned to such term in Section
10.16(b).
“L/C Commitment” shall mean (a) in the case of each of Citibank N.A., BNP
Paribas, ING Bank N.V., Dublin Branch, JPMorgan Chase Bank, N.A. and Wells Fargo
Bank, N.A., $20,000,000 and (b) in the case of any other Issuing Bank, the
amount determined by agreement among the Company, such Issuing Bank and the
Administrative Agent and set forth in the Issuing Bank Agreement of such Issuing
Bank; provided that the L/C Commitment of any Issuing Bank may be reduced from
time to time by notice from the Company to such Issuing Bank.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in Euro) plus (b) the aggregate principal amount of all L/C
Disbursements that have not yet been reimbursed at such time (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in Euro). The L/C Exposure of any Lender at any time shall
mean its Applicable Share of the aggregate L/C Exposure at such time.
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.06(c).
“Lead Arrangers” shall mean Citibank, N.A., BNP Paribas Securities Corp., ING
Bank N.V., Dublin Branch, JPMorgan Chase Bank, N.A. and Wells Fargo Securities,
LLC.
“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.04 and any Existing Letter of Credit.
“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
“Lenders” shall mean the Initial Lenders, each Swing Line Lender and their
respective successors and assigns.


15

--------------------------------------------------------------------------------




“Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated Total
Indebtedness at such time to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended at or most recently prior to such time.
“LIBO Rate” shall mean with respect to any Eurocurrency Borrowing denominated in
Dollars for any Interest Period, the applicable Screen Rate at approximately
11:00 a.m., London time on the Quotation Day for such Interest Period, as the
rate for deposits of Dollars with a maturity comparable to such Interest Period.
If no Screen Rate shall be available for a particular Interest Period but Screen
Rates shall be available for maturities both longer and shorter than such
Interest Period, then the LIBO Rate for such Interest Period shall be the
Interpolated Screen Rate. Notwithstanding the foregoing, if the LIBO Rate,
determined as provided above, would otherwise be less than zero, then the LIBO
Rate shall be deemed to be zero for all purposes.
“Lien” shall mean, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, security interest, charge or other encumbrance on, of, or
in such property or asset.
“Loan” shall mean a Revolving Loan, whether made as a Eurocurrency Loan or an
ABR Loan, as permitted hereby, or a Swing Line Loan. For the purposes of
determining the unutilized amount of each Lender’s Revolving Commitment at any
time, the amount of each Loan of such Lender that is outstanding in Euro shall
be deemed to be the Dollar Equivalent of the amount of such Loan.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Borrowing
Subsidiary Agreements, any Issuing Bank Agreements, and promissory notes, if
any, issued pursuant to Section 10.04(f).
“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.
“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.
“Material Acquisition” shall mean any acquisition of (a) Equity Interests in any
Person if, after giving effect thereto, such Person will become a Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $100,000,000.
“Material Adverse Effect” shall mean an event or condition that has resulted in
a material adverse effect on (a) the business or financial condition of the
Company and its Subsidiaries, taken as a whole, (b) the ability of any Borrower
to perform any of its material obligations under any Loan Document or (c) the
enforceability of the Lenders’ rights under any Loan Document.


16

--------------------------------------------------------------------------------




“Material Disposition” shall mean any sale, transfer or other disposition of (a)
all or substantially all the issued and outstanding Equity Interests in any
Person that are owned by the Company or any Subsidiary or (b) assets comprising
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $100,000,000.
“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements or Securitization Transactions, of any one or
more of the Company and the Subsidiaries in an aggregate principal amount of
$70,000,000 or more.
“Maturity Date” shall mean the fifth anniversary of the Closing Date, as such
date may be extended pursuant to Section 2.11(d).
“MNPI” shall mean material information concerning the Company, the Subsidiaries
or any controlled Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Securities Act and the Exchange
Act. For purposes of this definition, “material information” means information
concerning the Company, the Subsidiaries or any controlled Affiliate of any of
the foregoing, or any of their securities, that could reasonably be expected to
be material for purposes of the United States federal and state securities laws.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any of its successors.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Non-Speculative Hedging Agreements” shall mean (a) Hedging Agreements entered
into to hedge or mitigate risks, and not for speculative purposes, in the course
of the Company or any Subsidiary’s business (other than in respect of Equity
Interests or Indebtedness of the Company or any Subsidiary) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.
“Non-US Lender” shall mean a Lender that is not a US Person.
“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more


17

--------------------------------------------------------------------------------




dates set for prepayment or otherwise, (ii) each payment required to be made
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of L/C Disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Company or any Subsidiary under this Agreement and each other
Loan Document, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
(b) the due and punctual payment and performance of all other obligations of
each Borrower under or pursuant to this Agreement and each of the other Loan
Documents.
“Other Connection Taxes” means, with respect to any Credit Party (including any
assignee of or successor to a Credit Party and any Participant), Taxes imposed
as a result of a present or former connection between such Credit Party
(including any assignee of or successor to a Credit Party and any Participant)
and the jurisdiction imposing such Tax (other than connections arising from such
Credit Party (including any assignee of or successor to a Credit Party and any
Participant) having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the registration, receipt or perfection of a security interest under
this Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20(b)).
“parent” shall have the meaning given such term in the definition of subsidiary.
“Participant” shall have the meaning assigned to such term in Section 10.04(d).
“Participant Register” has the meaning assigned to such term in Section
10.04(d).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” shall mean:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.05;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.05;


18

--------------------------------------------------------------------------------




(c)    pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
the preceding clause (i);
(d)    pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (but excluding obligations constituting Indebtedness) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations described in clause (i) above;
(e)    pledges or Liens necessary to secure a stay of any legal or equitable
process in a proceeding to enforce a liability or obligation contested in good
faith by the Company or a Subsidiary or required in connection with the
institution by the Company or a Subsidiary of any legal or equitable proceeding
to enforce a right or to obtain a remedy claimed in good faith by the Company or
a Subsidiary, or required in connection with any order or decree in any such
proceeding or in connection with any contest of any tax or other governmental
charge; or the making of any deposit with or the giving of any form of security
to any governmental agency or any body created or approved by law or
governmental regulation in order to entitle the Company or a Subsidiary to
maintain self-insurance or to participate in any fund in connection with
workers’ compensation, unemployment insurance, old age pensions or other social
security or to share in any provisions or other benefits provided for companies
participating in any such arrangement or for liability on insurance of credits
or other risks;
(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article VII;
(g)    any Lien on property in favor of the United States of America, or of any
agency, department or other instrumentality thereof, to secure partial, progress
or advance payments pursuant to the provisions of any contract;
(h)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(i)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts, securities accounts or other funds maintained with depository
institutions or securities intermediaries; provided that such deposit accounts,
securities accounts or funds are not established or deposited for the purpose of
providing collateral for any Indebtedness and are not subject to restrictions on
access by the Company or any Subsidiary in excess of those required by
applicable banking or other regulations;


19

--------------------------------------------------------------------------------




(j)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;
(k)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession
agreement;
(l)    any Lien affecting property of the Company or any Subsidiary securing
Indebtedness of the United States of America or a State thereof (or any
instrumentality or agency of either thereof) issued in connection with a
pollution control or abatement program required in the opinion of the Company to
meet environmental criteria with respect to manufacturing or processing
operations of the Company or any Subsidiary and the proceeds of which
Indebtedness have financed the cost of acquisition of such program, and renewals
or extensions of any such Lien that do not extend to additional assets or
increase the amount of the obligations secured thereby; and
(m)    contractual rights of set-off not established to secure the payment of
Indebtedness.
“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA sponsored, maintained or contributed to by the Company
or any ERISA Affiliate.
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
“Preferred Stock” shall mean any capital stock entitled by its terms to a
preference (a) as to dividends or (b) upon a distribution of assets.
“Priority Indebtedness” shall mean, without duplication, (a) all Indebtedness of
any Subsidiary or obligations in respect of one or more Hedging Agreements of
any Subsidiary (in each case other than Non-Speculative Hedging Agreements that
are unsecured or secured only by cash or cash equivalents) and (b) (i) all
Indebtedness of the Company or any Subsidiary, and all obligations in respect of
one or more Hedging Agreements (other than Non-Speculative Hedging Agreements
that are unsecured or secured only by cash or cash equivalents), secured by any
Lien on any asset of the Company or any Subsidiary, (ii) all obligations of the
Company or any Subsidiary under conditional sale or other title retention
agreements relating to property acquired by the Company or such Subsidiary
(excluding trade accounts payable incurred in the ordinary course of business),
(iii) all Capital Lease Obligations of the Company or any Subsidiary, (iv) all
Securitization Transactions of the Company or any Subsidiary and (v) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be


20

--------------------------------------------------------------------------------




secured by) any Lien on property owned or acquired by the Company or any
Subsidiary, whether or not the Indebtedness secured thereby has been assumed by
the Company or such Subsidiary.
“Quotation Day” means (a) with respect to Dollars for any Interest Period, two
Business Days prior to the first day of such Interest Period and (b) with
respect to Euro for any Interest Period, the day two TARGET Days before the
first day of such Interest Period, in each case unless market practice differs
in the Relevant Interbank Market for any currency, in which case the Quotation
Day for such currency shall be determined by the Administrative Agent in
accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day shall be the last of those days).
“Rating Agencies” shall mean Moody’s, S&P and Fitch.
“Ratings” shall mean the public ratings from time to time established by the
Rating Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.
“Register” shall have the meaning given such term in Section 10.04(c).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.
“Relevant Interbank Market” means (a) with respect to Dollars, the London
interbank market and (b) with respect to Euros, the European interbank market.
“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).
“Required Lenders” shall mean, at any time, Lenders having Credit Exposures and
unused Revolving Commitments representing more than 50% of the aggregate Credit
Exposures and unused Revolving Commitments.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Revolving Borrowing” shall mean a group of Revolving Loans of a single Type and
a single currency made by the Lenders on a single date and as to which a single
Interest Period is in effect.


21

--------------------------------------------------------------------------------




“Revolving Borrowing Request” shall mean a request made pursuant to Section 2.03
in the form of Exhibit A-1.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender hereunder as set forth in Schedule 2.01 under the heading
“Revolving Commitment” or in an Assignment and Assumption delivered by such
Lender under Section 10.04, as such Revolving Commitment may be permanently
terminated, reduced or increased from time to time pursuant to Section 2.11 or
pursuant to one or more assignments under Section 10.04. The Revolving
Commitment of each Lender shall automatically and permanently terminate on the
Maturity Date if not terminated earlier pursuant to the terms hereof.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the principal amounts at such time of all outstanding Revolving Loans
of such Lender.
“Revolving Loans” shall mean the revolving loans made pursuant to Section 2.01
and 2.03. Each Revolving Loan shall be a Eurocurrency Loan or an ABR Loan.
“S&P” shall mean S&P Global Ratings or any of its successors.
“Sanctioned Country” shall mean, at any time, a country or region that is the
subject of comprehensive country-wide or region-wide Sanctions.
“Sanctioned Person” shall mean, at any time, any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state or Her Majesty’s Treasury of the United Kingdom.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period for
a Revolving Loan denominated in Dollars, the ICE Benchmark Administration
Settlement Rate for such Interest Period as set forth on the applicable
Bloomberg screen (and if such service ceases to be available, another service
displaying the appropriate rate designated by the Administrative Agent) and
(b) in respect of the EURIBO Rate for any Interest Period, the percentage per
annum determined by the European Union Markets Institute for such Interest
Period as set forth, in the case of Revolving Loans, on the applicable Bloomberg
screen (and if such service ceases to be available, another service displaying
the appropriate rate designated by the Administrative Agent) or, in the case of
Swing Line Loans, the applicable Thompson Reuters screen (and if such service
ceases to be available, another service displaying the appropriate rate
designated by the Sub-Agent).
“SEC” shall mean the Securities and Exchange Commission.


22

--------------------------------------------------------------------------------




“Securitization Transaction” shall mean any transfer by the Company or any
Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Indebtedness
or other securities referred to in the first sentence of this definition or, if
there shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization Transaction, net of any such accounts receivable or interests
therein that have been written off as uncollectible.
“Significant Subsidiary” shall mean, at any time, (a) each Borrowing Subsidiary
and (b) each Subsidiary accounting for more than 5% of the consolidated revenues
of the Company for the most recent period of four consecutive fiscal quarters of
the Company for which historical financial statements of the Company have been
delivered pursuant to Section 5.03(a) or 5.03(b) (or, prior to the delivery of
any such financial statements, the period of four fiscal quarters of the Company
ended on December 31, 2018), or more than 5% of the consolidated total assets of
the Company at the end of such period; provided that if at the end of or for any
such period of four consecutive fiscal quarters all Subsidiaries that are not
Significant Subsidiaries shall account for more than 10% of the consolidated
revenues of the Company or more than 10% of the consolidated total assets of the
Company, the Company shall designate sufficient Subsidiaries as “Significant
Subsidiaries” to eliminate such excess (or if the Company shall have failed to
designate such Subsidiaries within 10 Business Days, Subsidiaries shall
automatically be deemed designated as Significant Subsidiaries in descending
order based on the amounts of their contributions to consolidated revenues or
consolidated total assets, as the case may be, until such excess shall have been
eliminated), and the Subsidiaries so designated or deemed designated shall for
all purposes of this Agreement constitute Significant Subsidiaries.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Sub-Agent” shall mean Citibank Europe plc, UK Branch.


23

--------------------------------------------------------------------------------




“subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power are,
at the time as of which any determination is being made, owned or controlled by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” shall mean a subsidiary of the Company.
“Sustainability Rating” shall mean the overall score in respect of environment,
social and governance factors (the ESG Score), as calculated and assigned to the
Company from time to time by Sustainalytics B.V. and published in the most
recently released ESG Score report thereof, and received by the Administrative
Agent pursuant to Section 5.06(d).
“Swing Line Borrowing” shall mean a Borrowing consisting of simultaneous Swing
Line Loans made by each of the Swing Line Lenders pursuant to Section 2.22.
“Swing Line Commitment” shall mean, with respect to each Swing Line Lender, the
amount specified opposite such Lender’s name on Schedule 2.01 hereto and
identified as its “Swing Line Commitment” or, if such Lender has entered into
any Assignment and Acceptance, the amount set forth as the “Swing Line
Commitment” for such Lender in the Register maintained by the Administrative
Agent pursuant to Section 10.04(c).
“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Line Loans that have not yet been reimbursed at such time. The Swing
Line Exposure of any Lender at any time shall mean its Applicable Share of the
aggregate Swing Line Exposure at such time.
“Swing Line Lenders” shall mean, collectively, Citibank or any of its
affiliates, BNP Paribas, ING Bank B.V., Dublin Branch, JPMorgan Chase Bank,
N.A., Wells Fargo Bank, National Association and each Person that shall become a
Swing Line Lender pursuant to Section 9.06 or Section 10.04.
“Swing Line Loan” shall mean an advance made by any Swing Line Lender pursuant
to Section 2.22(a).
“Swing Line Sublimit” shall mean an amount equal to €100,000,000.
“TARGET Day” means any day on which both (a) the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system which utilizes a
single shared platform and which was launched on 19 November 2007 (or, if such
payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro and (b) banks in London are open for general
business.


24

--------------------------------------------------------------------------------




“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
Revolving Commitments of all the Lenders, as in effect at such time.
“Transactions” shall have the meaning assigned to such term in Section 3.02.
“Type”, when used in respect of any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of Loans denominated in Dollars or (b) the EURIBO Rate, in the
case of Loans denominated in Euros.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“US Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“US Tax Certificate” has the meaning assigned to such term in Section
2.19(f)(ii)(D)(2).
“Voting Shares” shall mean, as to a particular corporation or other Person,
outstanding shares of stock or other Equity Interests of any class of such
Person entitled to vote in the election of directors, or otherwise to
participate in the direction of the management and policies, of such Person,
excluding shares or Equity Interests entitled so to vote or participate only
upon the happening of some contingency.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Borrower and the Administrative Agent.

SECTION 1.02.    Terms Generally; Interpretive Provisions. The definitions of
terms used herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities.


25

--------------------------------------------------------------------------------




Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

SECTION 1.03.    Accounting Terms; GAAP. (a). Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in accordance with GAAP as in effect from time to time;
provided that if the Company, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Required
Lenders, by notice to the Company, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
(a)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated after
giving pro forma effect thereto as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.03(a) or 5.03(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.05(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
(i) in accordance with Article 11 of Regulation S-X under the Securities Act, if
such Material


26

--------------------------------------------------------------------------------




Acquisition or Material Disposition would be required to be given pro forma
effect in accordance with Regulation S-X for purposes of preparing the Company’s
annual and quarterly reports to the SEC, and (ii) in any event, on a reasonable
basis consistent with accepted financial practice. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).

ARTICLE II    

THE CREDITS

SECTION 2.01.    Revolving Commitments.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans in Dollars or Euro to
the Borrowers, at any time and from time to time on and after the date hereof
and until the earlier of the Maturity Date and the termination of the Revolving
Commitment of such Lender, in an amount (determined, in the case of a Loan
denominated in Euro, at the Dollar Equivalent thereof) that will not result in
(a) the Credit Exposure of such Lender exceeding such Lender’s Revolving
Commitment or (b) the Aggregate Credit Exposure exceeding the Total Revolving
Commitment then in effect. Within the foregoing limits, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans hereunder, on and after the
Effective Date and prior to the Maturity Date, subject to the terms, conditions
and limitations set forth herein.

SECTION 2.02.    Revolving Loans. (a)     Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans denominated in the same
currency and made by the Lenders ratably in accordance with their respective
Revolving Commitments; provided, however, that the failure of any Lender to make
any Revolving Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). The Revolving Loans comprising any Revolving
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $5,000,000 and not less than $10,000,000 (or, in the case of a Revolving
Borrowing denominated in Euro, the Euro Equivalent thereof, rounded to the
nearest €1,000,000 or, if less, an aggregate principal amount equal to the
remaining balance of the Revolving Commitments).
(a)    Each Revolving Borrowing denominated in Dollars shall be comprised
entirely of Eurocurrency Loans or ABR Loans, as the applicable Borrower may
request pursuant to Section 2.03 and (ii) each Revolving Borrowing denominated
in Euros shall be comprised entirely of Eurocurrency Loans. Each Lender may at
its option make any Loan by causing any domestic or foreign branch, agency or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement and such branch, agency or
Affiliate shall, to the extent of any such loans made by it, have all the rights
of such Lender hereunder. Borrowings of more than one Type may be outstanding at
the same time. For purposes of the foregoing, Loans having


27

--------------------------------------------------------------------------------




different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Loans.
(b)    Subject to Section 2.05, each Lender shall make each Revolving Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Administrative Agent in New York, New York,
not later than 1:00 p.m., New York City time, and the Administrative Agent shall
by 3:00 p.m., New York City time, credit the amounts so received to the account
or accounts specified from time to time in one or more notices delivered by the
Company to the Administrative Agent or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
forthwith return the amounts so received to the respective Lenders. Revolving
Loans shall be made by the Lenders pro rata in accordance with their Applicable
Shares. Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
this paragraph (c) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount in the required currency. If and to the extent that such
Lender shall not have made such portion available to the Administrative Agent,
such Lender and such Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon in such currency, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, a rate determined by the Administrative Agent to represent
its cost of overnight funds. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.
(c)    If any Issuing Bank shall not have received from a Borrower the payment
required to be made by Section 2.04(e) within the time period set forth in
Section 2.04(e), such Issuing Bank will promptly notify the Administrative Agent
of the L/C Disbursement and the Administrative Agent will promptly notify each
Lender of such L/C Disbursement and its Applicable Share thereof (determined, in
the case of an L/C Disbursement denominated in Euro, at the Dollar Equivalent
thereof). Each Lender shall pay by wire transfer of immediately available funds
to the Administrative Agent not later than 2:00 p.m., New York City time, on
such date (or, if such Lender shall have received such notice later than 12:00
(noon), New York City time, on any day, not later than 10:00 a.m., New York City
time, on the immediately following Business Day), an amount equal to such
Lender’s Applicable Share of such L/C Disbursement (it being understood that
such amount shall be deemed to constitute an ABR Loan of such Lender and shall
bear interest as provided herein), and the Administrative Agent will promptly
pay to the Issuing Bank any amounts so received by it from the Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the applicable Borrower pursuant to Section 2.04(e) prior to the time
that any Lender makes any payment pursuant to this paragraph; any such amounts
received by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Lenders that shall have made such payments and to
the Issuing Bank, as their interests may appear.


28

--------------------------------------------------------------------------------




If any Lender shall not have made its Applicable Share of such L/C Disbursement
available to the Administrative Agent as provided above, such Lender and the
Borrowers severally agree to pay interest on such amount, for each day from and
including the date such amount is required to be paid in accordance with this
paragraph to but excluding the date such amount is paid, to the Administrative
Agent at (i) in the case of the Borrowers, a rate per annum equal to the
interest rate applicable to ABR Loans pursuant to Section 2.08, and (ii) in the
case of such Lender, for the first such day, the Federal Funds Effective Rate,
and for each day thereafter, the Alternate Base Rate.

SECTION 2.03.    Revolving Borrowing Procedure. In order to request a Revolving
Borrowing, a Borrower shall fax (or transmit by electronic mail to
glagentofficeops@citigroup.com) to the Administrative Agent a duly completed
Revolving Borrowing Request in the form of Exhibit A-1 (i) in the case of a
Eurocurrency Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before such Borrowing, and (ii) in the case of an ABR Borrowing,
not later than 10:30 a.m., New York City time, on the day of such Borrowing.
Such notice shall be irrevocable and shall in each case specify (A) whether the
Borrowing then being requested is to be a Eurocurrency Borrowing or an ABR
Borrowing; (B) the date of such Revolving Borrowing (which shall be a Business
Day) and the amount thereof; and (C) if such Borrowing is to be a Eurocurrency
Borrowing, the currency and Interest Period with respect thereto. If no election
as to the Type of Revolving Borrowing is specified in any such notice, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no currency with
respect to any Eurocurrency Borrowing is specified in any such notice, then the
applicable Borrower shall be deemed to have selected a Eurocurrency Borrowing
denominated in Dollars. If no Interest Period with respect to any Eurocurrency
Borrowing is specified in any such notice, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any other provision of this Agreement to the contrary, no
Revolving Borrowing shall be requested if the Interest Period with respect
thereto would end after the Maturity Date in effect for any Lender. The
Administrative Agent shall promptly advise each of the Lenders of any notice
given pursuant to this Section 2.03 and of each Lender’s portion of the
requested Borrowing.

SECTION 2.04.    Letters of Credit. (a)  General. The Borrowers may request the
issuance of Letters of Credit, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, appropriately completed,
for the accounts of the Borrowers, at any time and from time to time while the
Revolving Commitments remain in effect. Each Existing Letter of Credit shall be
deemed, for all purposes of this Agreement, to be a Letter of Credit issued
hereunder for the account of the applicable Borrower. All Letters of Credit
shall be denominated in Dollars or Euros. This Section shall not be construed to
impose an obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the applicable Borrower shall hand deliver
or fax (or transmit by electronic mail) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of, but not later than 10:00 a.m.,
New York City time, five Business Days before, the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance,


29

--------------------------------------------------------------------------------




amendment, renewal or extension, the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) below), the amount and currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit.
Following receipt of such notice and prior to the issuance of the requested
Letter of Credit or the applicable amendment, renewal or extension, the
Administrative Agent shall notify the Borrowers, each Lender and the applicable
Issuing Bank of the amount of the Aggregate Credit Exposure after giving effect
to (i) the issuance, amendment, renewal or extension of such Letter of Credit,
(ii) the issuance or expiration of any other Letter of Credit that is to be
issued or will expire prior to the requested date of issuance of such Letter of
Credit and (iii) the borrowing or repayment of any Loans that (based upon
notices delivered to the Administrative Agent by the Borrowers) are to be
borrowed or repaid prior to the requested date of issuance of such Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that, (i) after giving
effect to such issuance, amendment, renewal or extension (A) the L/C Exposure
shall not exceed $100,000,000, (B) the portion of the L/C Exposure attributable
to Letters of Credit issued by the applicable Issuing Bank shall not exceed the
L/C Commitment of such Issuing Bank and (C) the Aggregate Credit Exposure shall
not exceed the Total Revolving Commitment, (ii) in the case of a Letter of
Credit that will expire later than the first anniversary of such issuance,
amendment, renewal or extension, the applicable Borrower, the applicable Issuing
Bank and the Required Lenders shall have reached agreement on the fees to be
applicable thereto as contemplated by the last sentence of Section 2.06(c) and
(iii) in the event the Maturity Date shall have been extended as provided in
Section 2.11(d), the portion of the L/C Exposure attributable to Letters of
Credit expiring after any Existing Maturity Date (as defined in Section 2.11(d))
shall not exceed the aggregate Revolving Commitments that have been extended to
a date after the expiration date of the last of such Letters of Credit.
(b)    Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of (x) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) or such longer period as may be agreed
to between the applicable Borrower and the Issuing Bank and (y) the date that is
five Business Days prior to the Maturity Date, unless such Letter of Credit
expires by its terms on an earlier date; provided that any Letter of Credit with
a one-year tenor may provide for renewal thereof under procedures reasonably
satisfactory to the applicable Issuing Bank for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (y)
above).
(c)    Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Share from time to time of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Share from time to time of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the applicable Borrower (or, if


30

--------------------------------------------------------------------------------




applicable, another party pursuant to its obligations under any other Loan
Document) by the time provided in Section 2.02(d). Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the expiration thereof or of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the applicable Borrower shall pay to the
Administrative Agent such L/C Disbursement in the applicable currency not later
than (i) if such Borrower shall have received notice of such L/C Disbursement
prior to 10:00 a.m., New York City time, on any Business Day, 2:00 p.m., New
York City time, on such Business Day or (ii) otherwise, 12:00 noon, New York
City time, on the Business Day next following the day on which the applicable
Borrower shall have received notice from such Issuing Bank that payment of such
draft will be made.
(e)    Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
(iii)    the existence of any claim, setoff, defense or other right that the
Borrowers, any other party guaranteeing, or otherwise obligated with, the
Borrowers, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit;


31

--------------------------------------------------------------------------------




(vi)    any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the Revolving Commitments; and
(vii)    any other act or omission to act or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.
None of the Administrative Agent, the Lenders or the Issuing Banks, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank. Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrowers hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or willful misconduct of any Issuing Bank, the Administrative
Agent or any Lender. However, the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
gross negligence, willful misconduct or fraud (as finally determined by a court
of competent jurisdiction) in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof; it is
understood that each Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary and, in making any payment under any
Letter of Credit (i) an Issuing Bank’s exclusive reliance on the documents
presented to it under such Letter of Credit as to any and all matters set forth
therein, including reliance on the amount of any draft presented under such
Letter of Credit, whether or not the amount due to the beneficiary thereunder
equals the amount of such draft and whether or not any document presented
pursuant to such Letter of Credit proves to be insufficient in any respect, if
such document on its face appears to be in order, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever and (ii) any noncompliance in any immaterial
respect of the documents presented under such Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute willful misconduct or
gross negligence of an Issuing Bank. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for


32

--------------------------------------------------------------------------------




further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the applicable Borrower of such demand for payment and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve such Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such L/C Disbursement. The Administrative Agent
shall promptly give each Lender notice thereof.
(g)    Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on the date such L/C Disbursement is
made, the unpaid amount thereof shall bear interest for the account of such
Issuing Bank, for each day from and including the date of such L/C Disbursement,
to but excluding the earlier of the date of payment and the date on which
interest shall commence to accrue on Loans made to reimburse such L/C
Disbursements provided in Section 2.02(d).
(h)    Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at
any time by giving 180 days’ prior written notice to the Administrative Agent,
the Lenders and the Company, and may be removed at any time by the Company by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Subject to
the next succeeding paragraph, upon the acceptance of any appointment as an
Issuing Bank hereunder by a successor Issuing Bank, such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
removal or resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 2.06(c)(ii). The acceptance of any
appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Company and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.
(i)    Additional Issuing Banks. The Company may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under


33

--------------------------------------------------------------------------------




the terms of this Agreement. Any Lender designated as an issuing bank pursuant
to this paragraph shall, upon entering into an Issuing Bank Agreement with the
Company, be deemed to be an “Issuing Bank” (in addition to being a Lender)
hereunder.
(j)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date and amount of such
L/C Disbursement, (iii) on any Business Day on which a Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such L/C Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

SECTION 2.05.    Conversion and Continuation of Revolving Loans. Each Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 10:30 a.m., New York City time, on the
day of the conversion, to convert all or any part of any Eurocurrency Loan
denominated in Dollars into an ABR Loan, and (ii) not later than 10:30 a.m.,
New York City time, three Business Days prior to conversion or continuation, to
convert any ABR Loan into a Eurocurrency Loan denominated in Dollars or to
continue any Eurocurrency Loan as a Eurocurrency Loan in the same currency for
an additional Interest Period, subject in each case to the following:
(a)    if less than all the outstanding principal amount of any Revolving
Borrowing shall be converted or continued, the aggregate principal amount of the
Revolving Borrowing converted or continued shall be an integral multiple of
$5,000,000 and not less than $10,000,000 (or, in the case of a Revolving
Borrowing denominated in Euro, the Euro Equivalent thereof, rounded to the
nearest €1,000,000);
(b)    accrued interest on a Revolving Borrowing (or portion thereof) being
converted shall be paid by the applicable Borrower at the time of conversion;
(c)    if any Eurocurrency Loan is converted at a time other than the end of the
Interest Period applicable thereto, the applicable Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.15;
(d)    any portion of a Revolving Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurocurrency
Loan;


34

--------------------------------------------------------------------------------




(e)    any portion of a Eurocurrency Loan which cannot be continued as a
Eurocurrency Loan by reason of clause (d) above shall be automatically converted
at the end of the Interest Period in effect for such Eurocurrency Loan into an
ABR Borrowing (in the case of a Eurocurrency Loan denominated in Euro, in an
amount equal to the Dollar Equivalent thereof);
(f)    no Interest Period may be selected for any Eurocurrency Borrowing that
would end later than the Maturity Date in effect for any Lender;
(g)    at any time when there shall have occurred and be continuing any Default
or Event of Default, if the Administrative Agent or the Required Lenders shall
so notify the Company, no Revolving Loan may be converted into or continued as a
Eurocurrency Loan; and
(h)    there shall not at any time be more than ten Eurocurrency Borrowings
outstanding.
Each notice pursuant to this Section shall be irrevocable and shall refer to
this Agreement and specify (i) the identity and amount of the Revolving
Borrowing to be converted or continued, (ii) whether such Revolving Borrowing is
to be converted to or continued as a Eurocurrency Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Revolving Borrowing is to be converted
to or continued as a Eurocurrency Borrowing, the Interest Period with respect
thereto. If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a Eurocurrency Borrowing, the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If no notice shall have been given in accordance with this
Section 2.05 to convert or continue any Revolving Borrowing, such Revolving
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be continued into a new
Interest Period as an ABR Borrowing (in the case of a Revolving Borrowing
denominated in Euro, in an amount equal to the Dollar Equivalent thereof).

SECTION 2.06.    Fees. (a)  The Company agrees to pay to each Lender, through
the Administrative Agent, on each March 31, June 30, September 30 and
December 31 (with the first payment being due on June 30, 2019) and on each date
on which the Revolving Commitment of such Lender shall be terminated as provided
herein (and any subsequent date on which such Lender shall cease to have any
Revolving Credit Exposure, L/C Exposure or Swing Line Exposure), a facility fee
(a “Facility Fee”), at a rate per annum equal to the Applicable Percentage from
time to time in effect, on the amount of the Revolving Commitment of such
Lender, whether used or unused, during the preceding quarter (or other period
commencing on the Closing Date, or ending with the Maturity Date or any date on
which the Revolving Commitment of such Lender shall be terminated) or, if such
Lender continues to have any Revolving Credit Exposure, L/C Exposure or Swing
Line Exposure after its Revolving Commitment terminates, on the daily amount of
such Lender’s Revolving Credit Exposure, L/C Exposure and Swing Line Exposure.
All Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 365 or 366 days, as the case may be.


35

--------------------------------------------------------------------------------




(a)    The Company agrees to pay the Administrative Agent, for its own account,
the administrative and other fees separately agreed to by the Company and the
Administrative Agent (the “Administrative Fees”).
(b)    The Company agrees to pay (i) to each Lender, through the Administrative
Agent, on each March 31, June 30, September 30 and December 31 and on the date
on which the Revolving Commitment of such Lender shall be terminated as provided
herein, a fee (an “L/C Participation Fee”) calculated on such Lender’s average
daily L/C Exposure (excluding the portion thereof attributable to unreimbursed
L/C Disbursements) during the preceding quarter (or shorter period commencing
with the Effective Date or ending with the later of (A) the Maturity Date or the
date on which the Revolving Commitment of such Lender shall be terminated and
(B) the date on which such Lender shall cease to have any L/C Exposure) at a
rate equal to the Applicable Percentage from time to time, and (ii) to each
Issuing Bank with respect to each Letter of Credit issued by it the fees agreed
upon by the Company and such Issuing Bank plus, in connection with the issuance,
amendment or transfer of any Letter of Credit or any L/C Disbursement, such
Issuing Bank’s customary documentary and processing charges (collectively, the
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. Notwithstanding the foregoing, in the case of any Letter of Credit that
will expire later than the first anniversary of the issuance, amendment, renewal
or extension thereof, the L/C Participation Fee and Issuing Bank Fees shall be
increased by an amount to be agreed upon prior to such issuance, amendment,
renewal or extension by the applicable Borrower, the applicable Issuing Bank and
the Required Lenders.
(c)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks and the Administrative Fees shall be paid pursuant to
paragraph (b) above. Once paid, none of the Fees shall be refundable under any
circumstances in the absence of demonstrable error.

SECTION 2.07.    Repayment of Loans; Evidence of Debt. (a)  Each Borrower hereby
agrees that the outstanding principal balance of each Revolving Loan shall be
payable on the Maturity Date. Each Borrower hereby agrees that the outstanding
principal balance of each Swing Line Loan shall be payable on the earlier of (i)
the Maturity Date and (ii) seven days after such Swing Line Loan is made. Each
Loan shall bear interest on the outstanding principal balance thereof as set
forth in Section 2.08.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness to such Lender resulting from
each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(b)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the currency of each Loan, the
Borrower of each Loan, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each


36

--------------------------------------------------------------------------------




Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from each Borrower and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.
(d)    Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrowers shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory notes
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.08.    Interest on Loans. (a)  Subject to the provisions of
Section 2.09, the Revolving Loans comprising each Eurocurrency Borrowing shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal to the Adjusted LIBO Rate, in the
case of a Eurocurrency Borrowing denominated in Dollars or the EURIBO Rate, in
the case of a Eurocurrency Borrowing denominated in Euros, for the Interest
Period in effect for such Borrowing plus the Applicable Percentage for
Eurocurrency Loans from time to time in effect.
(a)    Subject to the provisions of Section 2.09, the Revolving Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, for
periods during which the Alternate Base Rate is determined by reference to the
Prime Rate and 360 days for other periods) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage for ABR Loans from time to
time in effect.
(b)    Subject to the provisions of Section 2.09, the Swing Line Loans
comprising each Swing Line Borrowing shall bear interest (computed on the basis
of the actual number of days elapsed over a year of 360 days) at a rate per
annum equal to the EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Percentage for Eurocurrency Loans from time to
time in effect. For the period from the date of such Swing Line Borrowing and
ending on the date the Lenders fund their participations in such Swing Line
Advance in accordance with Section 2.22(d), such interest shall be for the sole
account of the Swing Line Lenders.
(c)    Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Adjusted LIBO Rate, Alternate Base Rate or EURIBO Rate for each
Interest Period or day within an Interest


37

--------------------------------------------------------------------------------




Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

SECTION 2.09.    Default Interest. If a Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether at scheduled maturity, by notice of prepayment, by
acceleration or otherwise, such Borrower shall on demand from time to time from
the Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in Section 2.08 or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (b) of Section 2.08.

SECTION 2.10.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing, the Administrative Agent shall have
determined (i) that deposits in the currency and principal amounts of the
Eurocurrency Loans comprising such Borrowing are not generally available in the
London market or (ii) that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give fax notice of such determination to the Borrowers and the
Lenders. In the event of any such determination under clause (i) or (ii) above,
until the Administrative Agent shall have advised the Company and the Lenders
that the circumstances giving rise to such notice no longer exist, any request
by a Borrower for a Eurocurrency Borrowing pursuant to Section 2.03 shall be
deemed to be a request for an ABR Borrowing (in the case of a Revolving
Borrowing denominated in Euro, in an amount equal to the Dollar Equivalent
thereof). In the event the Required Lenders notify the Administrative Agent that
the rates at which deposits in the applicable currency are being offered will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining Eurocurrency Loans in Dollars during such Interest Period, the
Administrative Agent shall notify the applicable Borrower of such notice and
until the Required Lenders shall have advised the Administrative Agent that the
circumstances giving rise to such notice no longer exist, any request by such
Borrower for a Eurocurrency Borrowing shall be deemed a request for an ABR
Borrowing (in the case of a Revolving Borrowing denominated in Euro, in an
amount equal to the Dollar Equivalent thereof). Each determination by the
Administrative Agent hereunder shall be made in good faith and shall be
conclusive absent manifest error.
(a)    Notwithstanding anything to the contrary in this Agreement, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Required Lenders notify the Administrative Agent (with a
copy to the Company) that the Required Lenders have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the LIBO Rate
for any requested Interest Period, including, without limitation, because the
applicable Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


38

--------------------------------------------------------------------------------




(ii)    the administrator of the applicable Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate or the
applicable Screen Rate shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”),
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace the
LIBO Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans denominated in Dollars shall be suspended (to the extent of
the affected Eurocurrency Loan or Interest Periods), and (y) the Adjusted LIBO
Rate component shall no longer be utilized in determining the Alternate Base
Rate. Upon receipt of such notice, the Borrowers may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Loans
denominated in Dollars (to the extent of the affected Eurocurrency Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans (subject to the foregoing
clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” shall mean, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Company, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that


39

--------------------------------------------------------------------------------




adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement in consultation with the Company).

SECTION 2.11.    Termination, Reduction, Extension and Increase of Commitments.
(a) The Commitments shall automatically terminate on the Maturity Date.
(a)    Upon at least three Business Days’ prior written notice to the
Administrative Agent, the Company may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total Revolving
Commitment; provided, however, that (i) each partial reduction of the Total
Revolving Commitment shall be in an integral multiple of $10,000,000 and (ii) no
such termination or reduction shall be made (A) which would reduce the Total
Revolving Commitment to an amount less than the Aggregate Credit Exposure or
(B) which would reduce any Lender’s Revolving Commitment to an amount that is
less than such Lender’s Credit Exposure.
(b)    Each reduction in the Total Revolving Commitment hereunder shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments. The Borrowers shall pay to the Administrative Agent for the account
of the Lenders, on the date of each reduction or termination of the Total
Revolving Commitment, the Facility Fees on the amount of the Revolving
Commitments terminated accrued through the date of such termination or
reduction.
(c)    The Company may on not more than two occasions during the term of this
Agreement, by written notice to the Administrative Agent (which shall promptly
deliver a copy to each of the Lenders) not less than 30 days and not more than
90 days prior to any anniversary of the date hereof, request that the Lenders
extend the Maturity Date and the Commitments for an additional period of one
year. Each Lender shall, by notice to the Company and the Administrative Agent
given not later than the 20th day after the date of the Administrative Agent’s
receipt of the Company’s extension request, advise the Company whether or not it
agrees to the requested extension (each Lender agreeing to a requested extension
being called a “Consenting Lender” and each Lender declining to agree to a
requested extension being called a “Declining Lender”). Any Lender that has not
so advised the Company and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender. If
Lenders constituting the Required Lenders shall have agreed to an extension
request, then the Maturity Date shall, as to the Consenting Lenders, be extended
to the first anniversary of the Maturity Date theretofore in effect (provided
that, if after giving effect to such extension, the Maturity Date would be a day
that is not a Business Day, the Maturity Date shall, as to the Consenting
Lenders, be deemed to be the immediately preceding Business Day). The decision
to agree or withhold agreement to any Maturity Date extension shall be at the
sole discretion of each Lender. The Commitment(s) of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”). The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the accounts of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date, and on the Existing Maturity Date, the
Borrowers shall also make such other prepayments of their Loans as shall be


40

--------------------------------------------------------------------------------




required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the Aggregate Credit Exposure shall not exceed the Total Revolving
Commitment. Notwithstanding the foregoing provisions of this paragraph, the
Company shall have the right, pursuant to Section 10.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender with a Lender or other
financial institution reasonably acceptable to the Administrative Agent, each
Issuing Bank and each Swing Line Lender that will agree to a request for the
extension of the Maturity Date, and any such replacement Lender shall for all
purposes constitute a Consenting Lender. Notwithstanding the foregoing, no
extension of the Maturity Date pursuant to this paragraph shall become effective
unless (i) the Administrative Agent shall have received documents consistent
with those delivered with respect to the Company and the Borrowers under Section
4.02(a) and (b) and Section 4.03(a), giving effect to such extension and (ii) on
the anniversary of the date hereof that immediately follows the date on which
the Company delivers the applicable request for extension of the Maturity Date,
the conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to such extension and without giving effect to the parenthetical
in Section 4.01(b)) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company.
(d)    The Company may, by written notice to the Administrative Agent, executed
by the Company and one or more financial institutions (any such financial
institution referred to in this Section being called an “Increasing Lender”),
which may include any Lender, cause Revolving Commitments to be provided by the
Increasing Lenders (or cause the Revolving Commitments of the Increasing Lenders
to be increased, as the case may be) in an amount for each Increasing Lender set
forth in such notice, provided, however, that (a) the aggregate amount of all
new Revolving Commitments and increases in existing Revolving Commitments
pursuant to this paragraph during the term of this Agreement shall in no event
exceed $200,000,000, (b) each Increasing Lender, if not already a Lender
hereunder, (x) shall have a Revolving Commitment, immediately after the
effectiveness of such increase, of at least $25,000,000, (y) shall be subject to
the approval of the Administrative Agent, each Issuing Bank and each Swing Line
Lender (which approval shall not be unreasonably withheld) and (z) shall become
a party to this Agreement by completing and delivering to the Administrative
Agent a duly executed accession agreement in a form satisfactory to the
Administrative Agent and the Company (an “Accession Agreement”) and (c) the
decision of any existing Lender to become an Increasing Lender shall be in the
sole discretion of such Lender, and no existing Lender shall be required to
increase its Revolving Commitment hereunder. New Revolving Commitments and
increases in Revolving Commitments pursuant to this Section shall become
effective on the date specified in the applicable notices delivered pursuant to
this Section. Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, (i) such Increasing Lender shall thereafter be
deemed to be a party to this Agreement and shall be entitled to all rights,
benefits and privileges accorded a Lender hereunder and subject to all
obligations of a Lender hereunder and (ii) Schedule 2.01 shall be deemed to have
been amended to reflect the Revolving Commitment of such Increasing Lender as
provided in such Accession Agreement. Upon the effectiveness of any increase
pursuant to this Section in the Revolving Commitment of a Lender already a party
hereto, Schedule 2.01 shall be deemed to have been amended to reflect the
increased Revolving Commitment of such Lender. Notwithstanding the foregoing, no
increase in the aggregate Revolving Commitments (or in the Revolving Commitment


41

--------------------------------------------------------------------------------




of any Lender) shall become effective under this Section unless, on the date of
such increase, (i) the Administrative Agent shall have received documents
consistent with those delivered with respect to the Company and the Borrowers
under Section 4.02(a) and (b) and Section 4.03(a), giving effect to such
increase and (ii) the conditions set forth in paragraphs (b) and (c) of Section
4.01 shall be satisfied (with all references in such paragraphs to a Borrowing
being deemed to be references to such increase and without giving effect to the
parenthetical in Section 4.01(b)) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Company. Following any extension of a new Revolving
Commitment or increase of a Lender’s Revolving Commitment pursuant to this
paragraph, any Revolving Loans outstanding prior to the effectiveness of such
increase or extension shall continue outstanding until the ends of the
respective Interests Periods applicable thereto, and shall then be repaid or
refinanced with new Revolving Loans made pursuant to Section 2.01.

SECTION 2.12.    Prepayment. (a) Each Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon giving
fax notice (or telephone notice promptly confirmed by fax) to the Administrative
Agent (and, in the case of a prepayment related to a Swing Line Advance, to the
Sub-Agent): (i) before 10:00 A.M., New York City time, three Business Days prior
to prepayment, in the case of Eurocurrency Loans, (ii) before 10:00 A.M.,
New York City time, one Business Day prior to prepayment, in the case of ABR
Loans and (iii) before 11:00 A.M. (London time) on the day of the prepayment in
the case of Swing Line Loans; provided, however, that in the case of any
Revolving Borrowing, each partial prepayment shall be in an amount which is an
integral multiple of $10,000,000 and not less than $50,000,000 (or, in the case
of a Revolving Borrowing denominated in Euro, the Euro Equivalent thereof,
rounded to the nearest €1,000,000) and in the case of any Swing Line Borrowing,
each partial prepayment shall be in an amount which is an integral multiple of
€1,000,000 and not less than €5,000,000.
(a)    On the date of any termination or reduction of the Revolving Commitments
pursuant to Section 2.11, or on any other date, the Borrowers shall pay or
prepay so much of the Revolving Borrowings as shall be necessary in order that
the Aggregate Credit Exposure will not exceed the Total Revolving Commitment
after giving effect to such termination or reduction.
(b)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing
(or portion thereof) by the amount stated therein on the date stated therein.
All prepayments under this Section shall be subject to Section 2.15 but
otherwise without premium or penalty. All prepayments under this Section shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment.
(c)    If at any time by reason of fluctuations in foreign exchange rates the
aggregate outstanding principal amount of all Loans (for which purpose the
amount of any Loan that is denominated in Euro shall be deemed to be the Dollar
Equivalent thereof as of the date of determination) plus the aggregate L/C
Exposure exceeds 105% of the aggregate amount of the Revolving Commitments at
such time, the Administrative Agent shall use all reasonable efforts to give
prompt written notice thereof to the Company, specifying the amount to be
prepaid under this clause (d), and the Borrowers shall, within five Business
Days of the date of such notice, prepay


42

--------------------------------------------------------------------------------




the Loans, or cause Loans to be prepaid, in an amount so that after giving
effect thereto the aggregate outstanding principal amount of the Loans
(determined as aforesaid) plus the aggregate L/C Exposure does not exceed the
aggregate amount of the Revolving Commitments; provided that any such payment
shall be accompanied by any amounts payable under Section 2.15. The
determination of which Loans to prepay hereunder shall be at the sole option of
the Borrowers. The determinations of the Administrative Agent hereunder shall be
conclusive and binding on the Borrowers in the absence of manifest error.

SECTION 2.13.    Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision herein, if after the date of this Agreement
any Change in Law shall result in the imposition, modification or applicability
of any reserve, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended or
participated in by any Credit Party, or shall result in the imposition on any
Credit Party or the London interbank market of any other condition affecting
this Agreement, such Credit Party’s Commitment(s) or any Loan made by such
Credit Party or Letter of Credit or participation therein (including any Tax
(other than Taxes on payments under this Agreement, Indemnified Taxes and
Excluded Taxes) on or with respect to the Commitments, Loans, deposits or
liabilities incurred to fund Loans, assets consisting of Loans or capital
attributable to the foregoing), and the result of any of the foregoing shall be
to increase the cost to such Credit Party of making or maintaining any Loan or
of issuing or maintaining any Letter of Credit (or of maintaining its obligation
to participate in or to issue any Letter of Credit) or to reduce the amount of
any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Credit Party to be
material, then such additional amount or amounts as will compensate such Credit
Party for such additional costs or reduction will be paid by the Borrowers to
such Credit Party upon demand. Notwithstanding the foregoing, no Credit Party
shall be entitled to request compensation under this paragraph with respect to
any Change in Law in respect of costs imposed on such Lender or Issuing Bank
under the Dodd-Frank Wall Street Reform and Consumer Protection Act or Basel III
if it shall not be the general policy or practice of such Credit Party to seek
compensation in similar circumstances under similar provisions in comparable
credit facilities, as determined in good faith by such Credit Party.
(a)    If any Credit Party shall have determined that any Change in Law
regarding capital adequacy or liquidity has or would have the effect of reducing
the rate of return on such Credit Party’s capital or on the capital of such
Credit Party’s holding company, if any, as a consequence of this Agreement, such
Credit Party’s Commitment(s) or the Loans made or Letters of Credit issued by
such Credit Party pursuant hereto to a level below that which such Credit Party
or such Credit Party’s holding company could have achieved but for such Change
in Law (taking into consideration such Credit Party’s policies and the policies
of such Credit Party’s holding company with respect to capital adequacy or
liquidity) by an amount deemed by such Credit Party to be material, then from
time to time such additional amount or amounts as will compensate such Credit
Party for such reduction will be paid by the Borrowers to such Credit Party.
(b)    A certificate of any Credit Party setting forth such amount or amounts as
shall be necessary to compensate such Credit Party or its holding company as
specified in paragraph (a) or (b) above, as the case may be, shall be delivered
to the Company and shall be


43

--------------------------------------------------------------------------------




conclusive absent manifest error. The Borrowers shall pay such Credit Party the
amount shown as due on any such certificate delivered by it within 10 days after
its receipt of the same.
(c)    Failure on the part of any Credit Party to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Credit Party’s right to demand compensation with respect to such period or
any other period; provided that the Borrowers shall not be required to
compensate any Credit Party pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 90 days prior to the date
that such Credit Party notifies the Company of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Credit Party’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof. The protection of this Section
shall be available to each Credit Party regardless of any possible contention of
the invalidity or inapplicability of the Change in Law which shall have occurred
or been imposed.

SECTION 2.14.    Change in Legality. (a)  Notwithstanding any other provision
herein, if any change in any law or regulation or in the interpretation thereof
by any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender or any of its Affiliates to make
or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Company and to the Administrative Agent, such Lender may:
(i)    declare that Eurocurrency Loans will not thereafter be made by such
Lender hereunder, whereupon any request for a Eurocurrency Borrowing shall, as
to such Lender only, be deemed a request for an ABR Loan (in the case of a
Eurocurrency Loan denominated in Euro, in an amount equal to the Dollar
Equivalent thereof), unless such declaration shall be subsequently withdrawn;
and
(ii)    require that all outstanding Eurocurrency Loans made by it be converted
to ABR Loans (which ABR Loans shall, for purposes of this Section 2.14, be
determined at a rate per annum by reference to the greater of clause (a) or (b)
of the definition of the term “Alternate Base Rate”), in which event all such
Eurocurrency Loans shall be automatically converted to ABR Loans (in the case of
Eurocurrency Loans denominated in Euro, in an amount equal to the Dollar
Equivalent thereof) (at a rate per annum as so determined) as of the effective
date of such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to Eurocurrency Loans, all payments and prepayments of principal which
would otherwise have been applied to repay the Eurocurrency Loans that would
have been made by such Lender or the converted Eurocurrency Loans of such Lender
shall instead be applied to repay the ABR Loans made by such Lender in lieu of,
or resulting from the conversion of, such Eurocurrency Loans.


44

--------------------------------------------------------------------------------




(b)    For purposes of this Section 2.14, a notice by any Lender shall be
effective as to each Eurocurrency Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt.

SECTION 2.15.    Indemnity. The Borrowers shall indemnify each Lender against
any out-of-pocket loss or reasonable expense which such Lender may sustain or
incur as a consequence of (a) any failure to borrow or to refinance, convert or
continue any Loan hereunder after irrevocable notice of such borrowing,
refinancing, conversion or continuation has been given pursuant to Section 2.03,
2.05 or 2.22, (b) any payment, prepayment or conversion, or assignment required
under Section 2.20, of a Eurocurrency Loan or a Swing Line Loan required by any
other provision of this Agreement or otherwise made or deemed made on a date
other than the last day of the Interest Period, if any, applicable thereto,
(c) any default in payment or prepayment of the principal amount of any Loan or
any part thereof or interest accrued thereon, as and when due and payable (at
the due date thereof, whether by scheduled maturity, acceleration, irrevocable
notice of prepayment or otherwise) or (d) the occurrence of any Event of
Default, including, in each such case, any loss or reasonable expense sustained
or incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a Eurocurrency Loan or a Swing Line Loan. Such loss or reasonable expense
shall include an amount equal to the excess, if any, as reasonably determined by
such Lender, of (i) its cost of obtaining the funds for the Loan being paid,
prepaid, refinanced or not borrowed (assumed to be the Adjusted LIBO Rate or
EURIBO Rate applicable thereto) for the period from the date of such payment,
prepayment, refinancing or failure to borrow or refinance to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow or
refinance the Interest Period for such Loan which would have commenced on the
date of such failure) over (ii) the amount of interest (as reasonably determined
by such Lender) that would be realized by such Lender in reemploying the funds
so paid, prepaid or not borrowed or refinanced for such period or Interest
Period, as the case may be. A certificate of any Lender setting forth any amount
or amounts which such Lender is entitled to receive pursuant to this Section as
a result of any loss shall be delivered to such Borrower and shall be conclusive
absent manifest error; provided that any expenses related to any such loss that
are incurred by such Lender and reported under such certificate shall be
required to be reasonably documented.

SECTION 2.16.    Pro Rata Treatment. Except as required under Sections 2.14
and 2.20, each payment of the Facility Fees and each reduction of the Revolving
Commitments shall be allocated pro rata among the Lenders in accordance with
their respective Revolving Commitments (or, if such Revolving Commitments shall
have expired or been terminated, in accordance with the respective principal
amounts of their outstanding Revolving Loans). Except as required under
Section 2.14, each payment or repayment of principal of any Revolving Borrowing
and each refinancing or conversion of any Revolving Borrowing shall be allocated
pro rata among the Lenders in accordance with the respective principal amounts
of their outstanding Revolving Loans comprising such Borrowing, and each payment
of interest on any Revolving Borrowing shall be allocated pro rata among the
Lenders in accordance with the respective amounts of accrued and unpaid interest
on their outstanding Revolving Loans comprising such Borrowing. Each Lender
agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the


45

--------------------------------------------------------------------------------




Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.

SECTION 2.17.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means (other than pursuant to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of cash collateral
provided for in Section 2.18(c), or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit or Swing Line Loans), obtain
payment (voluntary or involuntary) in respect of any Revolving Loans or amounts
owed to it in respect of L/C Disbursements as a result of which the unpaid
principal portion of its Revolving Loans and the amounts owed to it in respect
of L/C Disbursements shall be proportionately less than the unpaid principal
portion of the Revolving Loans and amounts owed in respect of L/C Disbursements
of any other Lender, it shall be deemed simultaneously to have purchased from
such other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Revolving Loans and amounts owed in
respect of L/C Disbursements of such other Lender, so that the aggregate unpaid
principal amount of the Revolving Loans and participations in the Revolving
Loans and amounts owed in respect of L/C Disbursements of each Lender shall be
in the same proportion to the aggregate unpaid principal amount of all Revolving
Loans and amounts owed in respect of L/C Disbursements then outstanding as the
principal amount of its Revolving Loans and the amounts owed to it in respect of
L/C Disbursements prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Revolving Loans
and amounts owed in respect of L/C Disbursements outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.17 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Any Lender holding a participation in a
Revolving Loan or amount owed in respect of an L/C Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing to such Lender by reason
thereof as fully as if such Lender had made a Revolving Loan in the amount of
such participation.

SECTION 2.18.    Payments. (a)  Except to the extent that any Tax is required to
be withheld or deducted under applicable law or regulation, but subject to the
provisions of Section 2.19, the Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement and any Fees
or other amounts) hereunder without deduction, counter-claim or setoff in
immediately available funds from an account in the United States not later than
12:00 noon, local time at the place of payment, on the date when due in
immediately available funds to the Administrative Agent at its offices at 390
Greenwich Street, New York, New York; provided that all payments in respect of
principal and interest on Swing Line Loans shall be made to the Sub-Agent at its
offices at 25 Canada Square, Canary Wharf, London, England E14 5LB, United


46

--------------------------------------------------------------------------------




Kingdom, Attention of: Loans Agency. Each such payment in respect of fees, and
in respect of principal and interest on Revolving Borrowings denominated in
Dollars, shall be made in Dollars. Each such payment in respect of principal and
interest on Revolving Borrowings denominated in Euros and Swing Line Borrowings
shall be made in Euros. The Administrative Agent shall promptly distribute all
payments for the accounts of the Lenders received by it to the Lenders.
(a)    Whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts) hereunder shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.
(b)    Notwithstanding any contrary provision hereof, if any Lender shall fail
to make any payment required to be made by it hereunder to or for the account of
the Administrative Agent, any Issuing Bank or any Swing Line Lender, the
Administrative Agent may, in its discretion, until such time as all such
unsatisfied obligations of such Lender have been fully paid, (i) apply any
amounts received by the Administrative Agent for the account of such Lender for
the benefit of the Administrative Agent, the applicable Issuing Bank or the
applicable Swing Line Lender to satisfy such Lender’s obligations to it under
each such Section and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and for application to, any future obligations of such
Lender under any such Section, in each case in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19.    Taxes. (a)  Each payment by each applicable Borrower under this
Agreement shall be made without deduction or withholding for any Taxes, unless
such deduction or withholding is required by any law. If, pursuant to applicable
law, any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to deduct or withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of deducted and
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
the applicable Borrower shall be increased as necessary so that, net of such
deduction or withholding (including such deductions and withholdings applicable
to additional amounts payable under this Section), the applicable Credit Party
receives the amount equal to the sum it would have received had no such
withholding been made.
(a)    Each applicable Borrower shall timely pay, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
(b)    As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(c)    Each Borrower shall indemnify each Credit Party for any Indemnified Taxes
that are paid or payable by such Credit Party in connection with this Agreement
(including


47

--------------------------------------------------------------------------------




Indemnified Taxes imposed or asserted on or attributed to amounts paid or
payable under this Section 2.19(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority,. The indemnity under this Section 2.19(d) shall be paid within 10
days after the Credit Party delivers to the applicable Borrower a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Credit
Party. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.
(d)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.19(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes or
expenses so paid or payable by the Administrative Agent. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.
(e)    (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under this Agreement
or the Loan Documents shall deliver to the Borrowers and the Administrative
Agent, on or prior to the date such Lender becomes a party to this Agreement and
at the time or times reasonably requested by any Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender
shall, on or prior to the date such Lender becomes a party to this Agreement and
at the time or times reasonably requested by any Borrower or the Administrative
Agent, deliver such other documentation prescribed by law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Upon the
reasonable request of any Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.19(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
Notwithstanding anything to the contrary in this Section 2.19(f), the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(f)(ii)(A), (ii)(B), (ii)(C), (ii)(D),
(ii)(E) or (f)(iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


48

--------------------------------------------------------------------------------




(i)    Without limiting the generality of the foregoing, if any Borrower is a US
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable (including any applicable substitute or successor forms):
(A)    in the case of a Lender that is a US Person, IRS Form W-9 certifying that
such Lender is exempt from US Federal backup withholding tax;
(B)    in the case of a Non-US Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN or W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, US Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement or the Loan Documents, IRS
Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, US Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E (as applicable) and (2) a certificate substantially in the form of
Exhibit G (a “US Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (c) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;
(E)    in the case of a Non-US Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a US Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the


49

--------------------------------------------------------------------------------




Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
(ii)    Each Lender shall deliver to the Withholding Agent, at the time or times
prescribed by law (including as prescribed as a result of any change in law or
the taking effect of any law occurring after the date hereof) and at such time
or times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by FATCA) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent (A) to comply with its obligations under
FATCA and (B) to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.19(f)(iii), FATCA shall
include any amendments made to FATCA after the date of this Agreement.
(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including additional amounts paid pursuant to
this Section 2.19), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made and additional
amounts paid under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.19(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.19(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
addition amounts with respect to Taxes had not been paid. This Section 2.19(g)
shall not be construed to require any party to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
any other party or any other Person.
(g)    Each Lender shall severally indemnify the Administrative Agent and each
Borrower for any Taxes incurred or asserted against the Administrative Agent or
such Borrower by any Governmental Authority and any reasonable expenses arising
therefrom as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Administrative Agent or such Borrower pursuant
to Section 2.19(f). The indemnity under this Section 2.19(h) shall be paid
within 10 days after the Administrative Agent or such Borrower delivers to the
applicable Lender a certificate stating the amount of Taxes or expenses so paid
or payable by the Administrative Agent or such Borrower. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.


50

--------------------------------------------------------------------------------




(h)    Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations under this
Agreement.
(i)    For purposes of Sections 2.19(e), (f), (h) and (i), the term “Lender”
includes any (i) Issuing Bank and (ii) assignee and Participant under Section
10.04.

SECTION 2.20.    Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances. Any Lender (including any assignee and any Lender for the benefit
of a Participant) or Issuing Bank claiming any additional amounts payable
pursuant to Section 2.13 or Section 2.19 or exercising its rights under
Section 2.14 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Company or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
additional amounts which may thereafter accrue or avoid the circumstances giving
rise to such exercise and would not, in the sole determination of such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank, be otherwise disadvantageous to such Lender (including any
assignee and any Lender for the benefit of a Participant) or Issuing Bank.
(a)    In the event that any Lender (including any assignee and any Lender for
the benefit of a Participant) or Issuing Bank shall have delivered a notice or
certificate pursuant to Section 2.13 or 2.14, or any Borrower shall be required
to make additional payments to any Lender (including any assignee and any Lender
for the benefit of a Participant) or Issuing Bank under Section 2.19, the
Company shall have the right, at its own expense, upon notice to such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank and the Administrative Agent, to require such Lender (including any
assignee and any Lender for the benefit of a Participant) or Issuing Bank to
transfer and assign without recourse, representation or warranty (in accordance
with and subject to the restrictions contained in Section 10.04) all interests,
rights and obligations contained hereunder to another financial institution
approved by the Administrative Agent, each Issuing Bank and each Swing Line
Lender (which approval shall not be unreasonably withheld) which shall assume
such obligations; provided that (i) no such assignment shall conflict with any
law, rule or regulation or order of any Governmental Authority and (ii) the
assignee or the Company, as the case may be, shall pay to the affected Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans and L/C
Disbursements made by it hereunder and all other amounts accrued for its account
or owed to it hereunder and shall cause all Letters of Credit issued by it to be
canceled on such date.

SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Facility Fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.06(a);


51

--------------------------------------------------------------------------------




(b)    the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.07); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
(c)    if any L/C Exposure or Swing Line Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the L/C Exposure and Swing Lien Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Shares, but only to the extent the
sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s L/C Exposure and Swing Line Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within two Business Days following
notice by the Administrative Agent (x) cash collateralize for the benefit of the
applicable Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Article VII for so long as such L/C Exposure is outstanding and (y)
prepay outstanding Swing Line Loans in an amount corresponding to such
Defaulting Lender’s Swing Line Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above);
(iii)    if a Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any L/C Participation Fees to such Defaulting Lender pursuant to
Section 2.06(c) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;
(iv)    if the L/C Exposure of the Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.06(a) and Section 2.06(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Shares; and
(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any other Lender hereunder, all Facility Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Commitment that was utilized by such L/C Exposure)
and L/C Participation Fees payable under Section 2.06(c) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to such Issuing Bank until and
to the extent that such L/C Exposure is reallocated and/or cash collateralized;
and


52

--------------------------------------------------------------------------------




(d)    so long as such Lender is a Defaulting Lender (i) each Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrowers in accordance with Section 2.21(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein) and (ii) each Swing Line Lender
shall not be required to make any Swing Line Loan unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding Swing Line
Exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders, and participating interests in any Swing Line Loans shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Swing Line Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Swing Line Lender
shall not be required to fund any Swing Line Loan and such Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless such
Swing Lien Lender or such Issuing Bank shall have entered into arrangements with
the applicable Borrowers or such Lender satisfactory to such Swing Lien Lender
or such Issuing Bank to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrowers, each Issuing Bank and
each Swing Line Lender each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
L/C Exposure and Swing Line Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Share.

SECTION 2.22.    The Swing Line Loans. (a) Subject to the terms and conditions
and relying upon the representations and warranties herein set forth, each Swing
Line Lender agrees, severally and not jointly, to make Swing Line Loans in Euros
to the Borrowers, at any time and from time to time on and after the date hereof
and until the earlier of the Maturity Date and the termination of the Swing Line
Commitment of such Swing Line Lender, in an amount that shall not exceed (x) at
any time outstanding (i) for each Swing Line Lender (1) such Swing Line Lender’s
Swing Line Commitment then in effect and (2) when aggregated with such Swing
Line Lender’s outstanding Revolving Loans and outstanding Swing Line Loans and
such Swing Line Lender’s unfunded participations in Swing Line Loans made by any
other Swing Line Lender, such Swing Line Lender’s Revolving Commitment then in
effect and (ii) for all Swing Line Loans, the amount of the Swing Line Sublimit
or (y) at the time of such Swing Line Loan, the aggregate unused Revolving
Commitments of the Lenders. The Swing Line Loans comprising any Swing Line
Borrowing shall be in an aggregate principal amount that is an integral multiple
of €1,000,000 and


53

--------------------------------------------------------------------------------




not less than €10,000,000. Within the foregoing limits, the Borrowers may
borrow, pay or prepay and reborrow Swing Line Loans hereunder, on and after the
Effective Date and prior to the Maturity Date, subject to the terms, conditions
and limitations set forth herein. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to have purchased, and hereby irrevocably and
unconditionally agrees to purchase, from the applicable Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to such Lender’s
Applicable Share of such Swing Line Loan.
(a)    Each Swing Line Loan shall be made on notice to the Sub-Agent, given not
later than 11:30 A.M. (London time) on the Business Day on which the proposed
Swing Line Loan is to be made. Such notice requirement shall be satisfied by the
delivery of a Swing Line Borrowing Request in the form of Exhibit A-2 for such
Swing Line Loan by email, confirmed promptly by telephone or by telecopier and
such notice shall specify therein (A) the requested date of such Swing Line
Borrowing (which shall be a Business Day), (B) the requested aggregate amount of
Swing Line Loans being requested by such Borrower and (C) the requested account
with the Sub-Agent to which the proceeds of the requested Swing Line Borrowing
are to be transferred. The Sub-Agent will promptly advise the Swing Line Lenders
of any such notice received from a Borrower. Each Swing Line Lender shall make
its ratable portion of the requested Swing Line Borrowing (such ratable portion
to be calculated based upon such Swing Line Lender’s Swing Line Commitment to
the total Swing Line Commitments of all of the Swing Line Lenders) available for
the account of its applicable lending office to the Sub-Agent at the account
designated by the Sub-Agent, in same day funds, before 2:00 P.M. (London time)
on the date a Borrower has requested such Swing Line Borrowing. After the
Sub-Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Section 4.01, the Sub-Agent will make such funds
available to such Borrower by transferring the amount thereof to the account
designated by such Borrower for such purpose on the date specified in such Swing
Line Loan is to be made. Such notice requirement shall be satisfied by the
delivery of a Swing Line Borrowing Request.
(b)    The failure of any Swing Line Lender to make the Swing Line Loan to be
made by it as part of any Swing Line Borrowing shall not relieve any other Swing
Line Lender of its obligation, if any, hereunder to make its Swing Line Loan on
the date of such Swing Line Borrowing, but no Swing Line Lender shall be
responsible for the failure of any other Swing Line Lender to make the Swing
Line Loan to be made by such other Lender on the date of any Swing Line
Borrowing.
(c)    Upon written demand by a Swing Line Lender, with a copy of such demand to
the Administrative Agent, each other Lender will purchase from such Swing Line
Lender, and such Swing Line Lender shall sell and assign to each such other
Lender, such other Lender’s Applicable Share of such outstanding Swing Line
Loan, by making available to the Administrative Agent for the account of such
Swing Line Lender, by wire transfer of immediately available funds to the
Sub-Agent in London, England, an amount equal to the portion of the outstanding
principal amount of such Swing Line Loan to be purchased by such Lender. Each
Borrower hereby agrees to each such sale and assignment. Each Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent, to purchase its Applicable Share of an outstanding
Swing Line Loan on the third Business Day after the date demand therefor.


54

--------------------------------------------------------------------------------




Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Line Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Upon any such assignment by any Swing Line Lender to any other
Lender of a portion of a Swing Line Loan, such Swing Line Lender represents and
warrants to such other Lender that such Swing Line Lender is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Loan, this Agreement, the Notes or the Borrowers. If and to the
extent that any Lender shall not have so made the amount of such Swing Line Loan
available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date such Lender is required to have made such
amount available to the Administrative Agent until the date such amount is paid
to the Administrative Agent, at a rate determined by the Administrative Agent to
represent its cost of overnight funds, plus any administrative, processing or
similar fees customarily charge by the Administrative Agent in connection with
the foregoing. If such Lender shall pay to the Administrative Agent such amount
for the account of such Swing Line Lender on any Business Day, such amount so
paid in respect of principal shall constitute a Swing Line Loan made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Loan made by such Swing Line Lender shall be
reduced by such amount on such Business Day.
(d)    At any time after any Lender has funded a risk participation in a Swing
Line Loan, if any Swing Line Lender receives any payment on account of such
Swing Line Loan, such Swing Line Lender will promptly distribute to such Lender
its ratable share thereof in the same funds as those received by such Swing Line
Lender.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to each of the Lenders as follows (it
being agreed that each Borrower other than the Company makes the following
representations only as to itself, but that the Company makes such
representations as to all the Borrowers):

SECTION 3.01.    Organization; Powers. Each Borrower and each of the Significant
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, to the extent
that its jurisdiction of organization recognizes the concept of good standing,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not result in a Material
Adverse Effect, and (d) in the case of each Borrower, has the corporate power
and authority to execute, deliver and perform its obligations under the Loan
Documents and to borrow hereunder and thereunder.


55

--------------------------------------------------------------------------------





SECTION 3.02.    Authorization. The execution, delivery and performance by each
Borrower of each Loan Document to which it is or will be a party and the
Borrowings and the issuance of Letters of Credit hereunder (collectively, the
“Transactions”) (i) have been or, upon execution and delivery thereof, will be
duly authorized by all requisite corporate action and (ii) will not (A) violate
(x) any provision of any law, statute, rule or regulation (including the Margin
Regulations) or of the certificate of incorporation or other constitutive
documents or by-laws of such Borrower, (y) any order of any Governmental
Authority or (z) any provision of any indenture, material agreement or other
instrument to which any Borrower is a party or by which it or any of its
property is or may be bound, where such violation is reasonably likely to result
in a Material Adverse Effect, (B) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, material agreement or other instrument, where such conflict,
breach or default is reasonably likely to result in a Material Adverse Effect or
(C) result in the creation or imposition of any lien upon any property or assets
of any Borrower.

SECTION 3.03.    Enforceability. This Agreement and each other Loan Document to
which any Borrower is a party constitutes a legal, valid and binding obligation
of such Borrower enforceable in accordance with its terms.

SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with, or other action by any Governmental Authority,
other than those which have been taken, given or made, as the case may be, is or
will be required with respect to any Borrower in connection with the
Transactions.

SECTION 3.05.    Financial Statements. (a)  The Company has heretofore furnished
to the Administrative Agent and the Lenders copies of its consolidated balance
sheet and statements of income, cash flow and retained earnings as of and for
the fiscal year ended December 31, 2018. Such financial statements present
fairly, in all material respects, the consolidated financial condition and the
results of operations of the Company and its subsidiaries as of such dates and
for such periods in accordance with GAAP.
(a)    There has been no material adverse change in the consolidated financial
condition of the Company and the Subsidiaries taken as a whole from the
financial condition reported in the financial statements for the fiscal year
ended December 31, 2018, referred to in paragraph (a) of this Section.

SECTION 3.06.    Litigation. There are no actions, proceedings or investigations
filed or (to the knowledge of any Borrower) threatened or affecting any Borrower
or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal which question the validity or legality of this
Agreement, the Transactions or any action taken or to be taken pursuant to this
Agreement and no order or judgment has been issued or entered restraining or
enjoining any Borrower or any Subsidiary from the execution, delivery or
performance of this Agreement nor is there any other action, proceeding or
investigation filed or (to the knowledge of any Borrower or any Subsidiary)
threatened against any Borrower or any Subsidiary in any court or before any
Governmental Authority or arbitration board or tribunal which would be
reasonably likely to result in a Material Adverse Effect or materially restrict
the ability of any Borrower to comply with its obligations under the Loan
Documents.


56

--------------------------------------------------------------------------------





SECTION 3.07.    Federal Reserve Regulations. (a)  Neither any Borrower nor any
Subsidiary that will receive proceeds of the Loans hereunder is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
(a)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which would result in a violation of the provisions of the Margin Regulations by
any party hereto.

SECTION 3.08.    Investment Company Act. No Borrower is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 (the “1940 Act”).

SECTION 3.09.    Use of Proceeds. All proceeds of the Loans and all Letters of
Credit shall be used for working capital and other general corporate purposes
and in accordance with the provisions of Section 3.07.

SECTION 3.10.    Full Disclosure; No Material Misstatements. None of the
representations or warranties made by any Borrower in connection with this
Agreement as of the date such representations and warranties are made or deemed
made, and neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Borrower to the Administrative Agent or any Lender pursuant to
or in connection with this Agreement or the credit facilities established
hereby, contains or will contain any material misstatement of fact or omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were or will be made, not
misleading; provided that, with respect to forecasts or projected financial
information contained in the documents referred to above, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and as of the date hereof (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).

SECTION 3.11.    Taxes. Each Borrower and each of the Significant Subsidiaries
has filed or caused to be filed all Federal, state and local tax returns which
are required to be filed by it, and has paid or caused to be paid all Taxes
shown to be due and payable on such returns or on any assessments received by
it, other than any Taxes or assessments the validity of which is being contested
in good faith by appropriate proceedings, and with respect to which appropriate
accounting reserves have to the extent required by GAAP been set aside.

SECTION 3.12.    Anti-Corruption Laws and Sanctions. The Company and the
Subsidiaries are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the Company or any Subsidiary or, to
the knowledge of the Company, any of their respective directors or officers, is
a Sanctioned Person.

SECTION 3.13.    EEA Financial Institution. No Borrower is an EEA Financial
Institution.


57

--------------------------------------------------------------------------------





SECTION 3.14.    Beneficial Ownership Certifications. As of the Effective Date,
to the knowledge of the Company, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

ARTICLE IV    

CONDITIONS OF LENDING
The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01.    All Extensions of Credit. On the date of each Borrowing and on
the date of each issuance of a Letter of Credit:
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 or 2.22 or, in the case of the issuance of a Letter
of Credit, the applicable Issuing Bank shall have been requested to issue such
Letter of Credit as contemplated by Section 2.04.
(b)    The representations and warranties set forth in Article III hereof
(except those contained in Sections 3.05(b) and 3.06) shall be true and correct
in all material respects on and as of the date of such Borrowing or issuance of
a Letter of Credit with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date; provided
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects on and as of the applicable date.
(c)    At the time of and immediately after such Borrowing or issuance of a
Letter of Credit no Event of Default or Default shall have occurred and be
continuing.
Each Borrowing and issuance of a Letter of Credit shall be deemed to constitute
a representation and warranty by each Borrower on the date of such Borrowing or
issuance of a Letter of Credit as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.

SECTION 4.02.    Effective Date. On the date of the initial Borrowing or
issuance of a Letter of Credit:
(a)    The Administrative Agent shall have received favorable written opinions
of (i) Gibson Dunn & Crutcher LLP, counsel for the Company, and (ii) Barnes &
Thornburg LLP, counsel to the Company, each dated the Effective Date and
addressed to the Administrative Agent, the Lenders and the Issuing Banks and
satisfactory to the Lenders, the Administrative Agent and Shearman & Sterling
LLP, counsel for the Administrative Agent.
(b)    The Administrative Agent shall have received (i) a copy of the
certificate of incorporation, including all amendments thereto, of the Company,
certified as of a recent date by the Secretary of State of its state of
incorporation, and a certificate as to the existence of the Company as of a
recent date from such Secretary of State; (ii) a certificate of the Secretary or
an Assistant


58

--------------------------------------------------------------------------------




Secretary of the Company dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws of the Company as in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in (B) below, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of the
Company authorizing the execution, delivery and performance of the Loan
Documents to which the Company is a party and the Borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate of incorporation referred to in
clause (i) above has not been amended since the date of the last amendment
thereto shown on the certificate of existence furnished pursuant to such
clause (i) and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of the Company; and (iii) a certificate of another officer of the
Company as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above.
(c)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Company, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 (without giving effect to the parenthetical in such paragraph (b)).
(d)    The principal of and accrued and unpaid interest on any loans outstanding
under the Existing Credit Agreement shall have been paid in full, all other
amounts due under the Existing Credit Agreement shall have been paid in full,
all letters of credit issued under the Existing Credit Agreement shall have been
terminated or shall have become Existing Letters of Credit and the commitments
of the lenders and issuing banks under the Existing Credit Agreement shall have
been permanently terminated. By execution of this Agreement, each of the Lenders
that is a party to the Existing Credit Agreement agrees to waive the requirement
of prior notice of the termination of the commitments thereunder.
(e)    The Administrative Agent shall have received all Fees and other amounts
due and payable for the accounts of the Lenders or for its own account on or
prior to the Effective Date and, to the extent invoiced prior to the Effective
Date, all fees, charges and disbursements of counsel that the Borrowers have
agreed to pay or reimburse.
(f)    (i) The Credit Parties shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (ii) if the Company qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, each Lender that so requests at least ten
Business Days prior to the Effective Date shall have received a Beneficial
Ownership Certification in relation to the Company no later than three Business
Days prior to the Effective Date.
(g)    The Administrative Agent shall have received a promissory note payable to
each Lender that shall have requested a promissory note prior to the Effective
Date.


59

--------------------------------------------------------------------------------





SECTION 4.03.    First Borrowing by Each Borrowing Subsidiary. On or prior to
the first date on which Loans are made to or Letters of Credit are issued for
the benefit of any Borrowing Subsidiary:
(a)    The Credit Parties shall have received the favorable written opinion of
counsel satisfactory to the Administrative Agent, addressed to the Credit
Parties and satisfactory to the Credit Parties and to Shearman & Sterling LLP,
counsel for the Administrative Agent, addressing such legal issues as the
Administrative Agent or such counsel may reasonably request.
(b)    The Administrative Agent shall have received a copy of the Borrowing
Subsidiary Agreement executed by such Borrowing Subsidiary.
(c)    It shall not be unlawful for such Subsidiary to become a Borrower
hereunder or for any Lender to make Loans or otherwise extend credit to such
Subsidiary as provided herein or for any Issuing Bank to issue Letters of Credit
for the account of such Subsidiary.
(d)    (i) The Credit Parties shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel, (ii) the Credit Parties shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, in respect of such Borrowing Subsidiary and (iii) if such Borrowing
Subsidiary qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, each Lender that so requests at least ten Business Days prior to the
first date on which Loans are made to or Letters of Credit are issued for the
benefit of such Borrowing Subsidiary, shall have received a Beneficial Ownership
Certification in relation to such Borrowing Subsidiary no later than three
Business Days prior to the first date on which Loans are made to or Letters of
Credit are issued for the benefit of such Borrowing Subsidiary.

ARTICLE V    

AFFIRMATIVE COVENANTS
Each Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other amounts payable hereunder shall be
unpaid or any Letters of Credit have not been canceled or have not expired or
any amounts drawn thereunder have not been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will, and the Company
will cause each of the Significant Subsidiaries to:

SECTION 5.01.    Existence. Do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence and, except
where failure to do so could not reasonably be expected to have a Material
Adverse Effect, its rights and franchises; provided,


60

--------------------------------------------------------------------------------




however, that nothing in this Section shall prevent transactions expressly
permitted under Section 6.04 or the abandonment or termination of the existence,
rights or franchises of any Significant Subsidiary or any rights or franchises
of any Borrower if such abandonment or termination is in the best interests of
the Borrowers and is not disadvantageous in any material respect to the Lenders.

SECTION 5.02.    Business and Properties. Comply in all material respects with
all applicable laws, rules, regulations and orders of any Governmental Authority
(including any of the foregoing relating to the protection of the environment or
to employee health and safety), whether now in effect or hereafter enacted,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; maintain in effect policies and procedures designed to
ensure compliance by the Borrowers, the Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions, except where failure to do so, in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect or in a violation of
Sanctions by any Lender; and at all times maintain and preserve all property
material to the conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times except where failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.03.    Financial Statements, Reports, etc. In the case of the Company,
furnish to the Administrative Agent for distribution to each Lender:
(a)    within 90 days after the end of each fiscal year, its consolidated
balance sheet and the related consolidated statements of income and cash flows
showing its consolidated financial condition as of the close of such fiscal year
and the consolidated results of its operations during such year, all audited by
Deloitte & Touche LLP or another independent registered public accounting firm
of recognized national standing selected by the Company and accompanied by an
opinion of such accountants (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
its financial condition and results of operations on a consolidated basis in
accordance with GAAP (it being agreed that the requirements of this paragraph
may be satisfied by the delivery pursuant to paragraph (d) below of an annual
report on Form 10-K containing the foregoing);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheet and related consolidated
statements of income, cash flow and stockholders’ equity, showing its
consolidated financial condition as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the then
elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting its financial condition and results of operations
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments (it being agreed that the requirements of this paragraph may
be satisfied by the delivery pursuant to paragraph (d) below of a quarterly
report on Form 10-Q containing the foregoing);


61

--------------------------------------------------------------------------------




(c)    concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
that, to the best of such Financial Officer’s knowledge, no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.05;
(d)    promptly after the same become publicly available, copies of all reports
on forms 10-K, 10-Q and 8-K filed by it with the SEC, or any Governmental
Authority succeeding to any of or all the functions of the SEC, or, in the case
of the Company, copies of all reports distributed to its shareholders, as the
case may be; and
(e)    promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent.
Information required to be delivered to the Administrative Agent pursuant to
this Section 5.03 shall be deemed to have been distributed to the Lenders if
such information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an DebtDomain
or similar site to which the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov (and a confirming electronic correspondence shall have been
delivered to the Administrative Agent providing notice of such posting or
availability). Information required to be delivered pursuant to this
Section 5.03 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.04.    Insurance. Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers, and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies similarly
situated and in the same or similar businesses (it being understood that the
Borrowers and the Significant Subsidiaries may self-insure to the extent
customary with companies similarly situated and in the same or similar
businesses).

SECTION 5.05.    Taxes. Pay and discharge promptly when due all taxes,
assessments and governmental charges imposed upon it or upon its income or
profits or in respect of its material property, in each case before the same
shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside.

SECTION 5.06.    Litigation and Other Notices. Give the Administrative Agent
prompt written notice of the following (which the Administrative Agent shall
promptly provide to the Lenders):
(a)    the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding
which is reasonably likely to result in a Material Adverse Effect;


62

--------------------------------------------------------------------------------




(b)    any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;
(c)    any change in any of the Ratings; and
(d)    any change in or discontinuation of the Sustainability Rating.

SECTION 5.07.    Access to Properties and Inspections. Upon reasonable notice,
at all reasonable times, permit any authorized representative designated by the
Administrative Agent or any Lender (in coordination with the Administrative
Agent) to visit and inspect the properties of the Company and of any Significant
Subsidiary and to discuss the affairs, finances and condition of the Company and
any Significant Subsidiary with a Financial Officer of the Company and such
other officers as the Company shall deem appropriate; provided that, unless a
Default or an Event of Default has occurred and is continuing, no more than one
such visit and inspection shall be permitted within four consecutive fiscal
quarters.

SECTION 5.08.    Use of Proceeds. (a) Use the proceeds of the Loans only for
working capital and other general corporate purposes.
(a)    Not request any Borrowing or Letter of Credit, and not, directly or, to
its knowledge, indirectly, use or otherwise make available, and procure that
each Subsidiary shall not, directly or, to such Subsidiary’s knowledge,
indirectly, use or otherwise make available, the proceeds of any Borrowing or
any Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, except where such violation
could not reasonably be expected to have a Material Adverse Effect (B) except as
permitted by Sanctions, for the purpose of funding or financing any activities,
business or transaction of or with (i) any Sanctioned Person, (ii) any Person
located, organized or resident in, or to the applicable Borrower’s knowledge
controlled by the government of, a Sanctioned Country or (iii) any Person owned,
directly or indirectly, 50% or more by one or more Persons described in the
preceding clauses (i) and (ii), (C) except as permitted by Sanctions, in any
country that, at the time such proceeds are used or otherwise made available, is
a Sanctioned Country or (D) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

ARTICLE VI    

NEGATIVE COVENANTS
Each Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other amounts payable hereunder shall be
unpaid or any Letters of Credit have not been canceled or have not expired or
any amounts drawn thereunder have not been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will not, and the
Company will not cause or permit any of the Subsidiaries to:


63

--------------------------------------------------------------------------------





SECTION 6.01.    Priority Indebtedness. Create, incur, assume or permit to exist
any Priority Indebtedness other than:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness existing on the date hereof and set forth on Schedule 6.01,
and extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that no additional
Subsidiaries will be added as obligors or guarantors in respect of any
Indebtedness referred to in this clause (b) and no such Indebtedness shall be
secured by any additional assets (other than as a result of any Lien covering
after-acquired property in effect on the date hereof);
(c)    Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
Indebtedness of the Company to any Subsidiary; provided that no such
Indebtedness shall be assigned to, or subjected to any Lien in favor of, a
Person other than the Company or a Subsidiary;
(d)    Indebtedness (including Capital Lease Obligations and obligations under
conditional sale or other title retention agreements) incurred to finance the
acquisition, construction or improvement of, and secured only by, any fixed or
capital assets acquired, constructed or improved by the Company or any
Subsidiary, and extensions, renewals or replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or add additional
Subsidiaries as obligors or guarantors in respect thereof and that are not
secured by any additional assets; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;
(e)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof prior to
the time such Person becomes a Subsidiary (or is so merged or consolidated);
provided that such Indebtedness and any Liens securing the same exist at the
time such Person becomes a Subsidiary (or is so merged or consolidated) and are
not created in contemplation of or in connection with such Person becoming a
Subsidiary (or such merger or consolidation), and any such Liens do not extend
to additional assets of the Company or any Subsidiary, and extensions, renewals
or replacements of any of the Indebtedness referred to above in this clause that
do not increase the outstanding principal amount thereof or add additional
Subsidiaries as obligors or guarantors in respect thereof and that are not
secured by any additional assets;
(f)    Indebtedness of any Foreign Subsidiary incurred after the date hereof,
the net proceeds of which are promptly dividended to the Company or one or more
Domestic Subsidiaries; provided that such Indebtedness is not secured by assets
of the Company or any Domestic Subsidiary; and
(g)    other Priority Indebtedness to the extent the sum, without duplication,
of (i) the aggregate amount thereof outstanding at any time and (ii) the
aggregate sales price for the assets transferred in all sale and lease-back
arrangements permitted under Section 6.03 and in effect at


64

--------------------------------------------------------------------------------




any time shall not exceed the greater of (i) $350,000,000 and (ii) 10% of
Consolidated Net Tangible Assets.

SECTION 6.02.    Liens. Create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Permitted Encumbrances;
(b)    Liens existing on the date hereof and set forth on Schedule 6.02, and
extensions or renewals of any such Liens that do not extend to additional assets
or increase the amount of the obligations secured thereby;
(c)    any Lien securing indebtedness of a Subsidiary to the Company or another
Subsidiary or of the Company to a Subsidiary, provided that in the case of any
sale or other disposition of such indebtedness by the Company or a Subsidiary,
such sale or other disposition shall be deemed to constitute the creation of
another Lien not permitted by this clause (c);
(d)    Liens deemed to exist in connection with sale and lease-back transactions
permitted under Section 6.03;
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
(including Capital Lease Obligations and obligations under conditional sale or
other title retention agreements) permitted by Section 6.01(d) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
extend to any other asset of the Company or any Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person;
(f)    any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not extend
to any other asset of the Company or any Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary (or is so merged or consolidated) and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;
(g)    sales of accounts receivable and interests therein pursuant to
Securitization Transactions constituting Priority Indebtedness permitted under
Section 6.01; and


65

--------------------------------------------------------------------------------




(h)    Liens securing other Priority Indebtedness to the extent such Priority
Indebtedness and such Liens are permitted under Section 6.01 and Liens securing
Non-Speculative Hedging Agreements.

SECTION 6.03.    Sale and Lease‑Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred, except (a) any such arrangement entered into with
respect to a property within 180 days after the acquisition thereof and (b)
other such arrangements to the extent the sum, without duplication, of (a) the
aggregate sales price for the assets transferred in all such arrangements in
effect at any time and (b) the aggregate amount of Priority Indebtedness
permitted under Section 6.01(g) and outstanding at such time shall not exceed
the greater of (i) $350,000,000 and (ii) 10% of Consolidated Net Tangible
Assets.

SECTION 6.04.    Fundamental Changes. (a) In the case of the Company or any
other Borrower, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions and
including by means of any merger or sale of capital stock or otherwise) all or
substantially all of its assets (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would result from such transaction, (a) the Company or any
Borrower may merge or consolidate with any Person if (i) in the case of any such
merger involving the Company, the Company is the surviving Person and (ii) in
the case of any other such Merger, a Borrower is the surviving Person and (b)
any Borrower other than the Company may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to, or liquidate or dissolve
into, (i) the Company or (ii) any other Person, provided that the Administrative
Agent shall have first received an effective Borrowing Subsidiary Termination
with respect to such Borrower and such disposition, liquidation or dissolution
will not account for all or substantially all of the assets of the Company and
its Subsidiaries, taken as a whole.
(a)    Remain engaged primarily in businesses of the type conducted by the
Company and the Subsidiaries on the date of this Agreement and businesses
reasonably related thereto.

SECTION 6.05.    Leverage Ratio. At any time permit the Leverage Ratio to be
greater than 3.5 to 1.00; provided that, upon written notice (such notice, an
“Increase Leverage Notice”) to the Administrative Agent from the Company (which
the Administrative Agent shall promptly provide to the Lenders) that a Material
Acquisition has been consummated, the Company will be permitted to maintain a
Leverage Ratio of not greater than 4.00 to 1.00 for the period of four
consecutive fiscal quarters immediately following the consummation of such
acquisition; provided, further, that after the effectiveness of such an Increase
Leverage Notice, the Company shall maintain a Leverage Ratio of 3.50 to 1.00 or
less for not fewer than four fiscal quarters before a subsequent Increase
Leverage Notice may be delivered to the Administrative Agent.


66

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary set forth herein, with respect to any
Material Acquisition, until (and including) the earlier of (A) the date such
Material Acquisition is consummated and (B) the date on which the acquisition
agreement in respect of such Material Acquisition terminates or expires, any
Indebtedness incurred by the Company or any of its Subsidiaries to finance such
Material Acquisition shall be disregarded for the purpose of determining
compliance with this Section 6.05 to the extent that, and so long as, the cash
proceeds of such Indebtedness are held in escrow on customary terms.

ARTICLE VII    

EVENTS OF DEFAULT
In case of the happening of any of the following events (each an “Event of
Default”):
(a)    any representation or warranty made or deemed made in or in connection
with the execution and delivery of this Agreement or the Borrowings or issuances
of Letters of Credit hereunder shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due hereunder, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five days;
(d)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.01, 5.06(b), 5.08(b) or
Article VI;
(e)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein or in any other Loan Document
(other than those specified in clauses (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;
(f)    the Company or any Subsidiary shall (i) fail to pay any principal,
interest or other required payment (including required margin payments under
Hedging Agreements), regardless of amount, due in respect of any Material
Indebtedness beyond the period of grace, if any, provided in the agreement or
instrument under which such Material Indebtedness was created; or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any Material Indebtedness
(other than under one or more Non-Speculative Hedging Agreements), or any other
event shall occur or condition shall exist, beyond the period of grace, if any,
provided in such agreement or instrument referred to in this clause (ii), if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the


67

--------------------------------------------------------------------------------




holder or holders of such Material Indebtedness (other than under one or more
Non-Speculative Hedging Agreements) or a trustee on its or their behalf or the
applicable counterparty to cause, an acceleration of the maturity of such
Material Indebtedness or a termination or similar event in respect thereof;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company, or of a substantial part of the property or assets of
the Company or any Significant Subsidiary, under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other Federal or state
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of the property or assets of the Company
or any Significant Subsidiary or (iii) the winding up or liquidation of the
Company or any Significant Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(h)    the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or for a substantial part of the
property or assets of the Company, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
(i)    one or more final judgments shall be entered by any court against the
Company or any of the Subsidiaries for the payment of money in an aggregate
amount in excess of $70,000,000 and such judgment or judgments shall not have
been paid, covered by insurance, discharged or stayed for a period of 60 days,
or a warrant of attachment or execution or similar process shall have been
issued or levied against property of the Company or any of the Subsidiaries to
enforce any such judgment or judgments;
(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect; or
(k)    the guarantee of the Company hereunder shall cease to be, or shall be
asserted by the Company in writing not to be, a legal, valid or binding
obligation of the Company; or
(l)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the


68

--------------------------------------------------------------------------------




Administrative Agent, at the request of the Required Lenders, shall, by notice
to the Company, take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments, (ii) declare the Loans
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrowers accrued hereunder, shall become due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived anything contained herein to the contrary
notwithstanding, (iii) require the Borrowers to deposit with the Administrative
Agent cash collateral in an amount equal to the aggregate L/C Exposures to
secure the Borrowers’ reimbursement obligations under Section 2.04; and, in the
case of any event with respect to any Borrower described in paragraph (g) or (h)
above, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding, and the Borrowers shall
deposit with the Administrative Agent cash collateral in an amount equal to the
aggregate L/C Exposure to secure the Borrowers’ reimbursement obligations under
Section 2.04.

ARTICLE VIII    

GUARANTEE
The Company unconditionally and irrevocably guarantees the due and punctual
payment and performance, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, of the Obligations. The
Company further agrees that the Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Obligations.
To the fullest extent permitted by applicable law, the Company waives
presentment to, demand of payment from and protest to the Borrowing Subsidiaries
of any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. To the fullest extent permitted by
applicable law, the obligations of the Company hereunder shall not be affected
by (a) the failure of the Administrative Agent, any Issuing Bank or any Lender
to assert any claim or demand or to enforce or exercise any right or remedy
against the Borrowing Subsidiaries under the provisions of any Loan Document or
otherwise; or (b) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of any Loan Document, any guarantee
or any other agreement.
The Company further agrees that its guarantee constitutes a guarantee of payment
when due and not of collection, and waives any right to require that any resort
be had by the Administrative Agent, any Issuing Bank or any Lender to any of the
security, if any, held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent, any Issuing
Bank or any Lender, in favor of the Borrowing Subsidiaries or any other Person.


69

--------------------------------------------------------------------------------




Except to the extent that any Tax is required to be withheld or deducted under
applicable law or regulation, but subject to the provisions of Section 2.19, the
obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Company hereunder shall not
be discharged or impaired or otherwise affected by the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy under any Loan Document, any guarantee or any
other agreement, by any law or regulation of any jurisdiction or any other event
affecting any term of the Obligations, by any waiver or modification of any
provision thereof, by any default, failure or delay, willful or otherwise, in
the performance of the Obligations, or by any other act or omission which may or
might in any manner or to any extent vary the risk of the Company or that would
otherwise operate as a discharge of the Company as a matter of law or equity.
To the fullest extent permitted by applicable law, the Company waives any
defense based on or arising out of any defense available to the Borrowing
Subsidiaries, including any defense based on or arising out of any disability of
the Borrowing Subsidiaries, or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrowing Subsidiaries or any other circumstances that might constitute a
defense of any of the Borrowing Subsidiaries, other than final and indefeasible
payment in full in cash of the Obligations. The Administrative Agent, the
Issuing Banks and the Lenders may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
compromise or adjust any part of the Obligations, make any other accommodation
with any of the Borrowing Subsidiaries or exercise any other right or remedy
available to them against the Borrowing Subsidiaries, or any security without
affecting or impairing in any way the liability of the Company hereunder except
to the extent the Obligations have been fully, finally and indefeasibly paid in
cash. Pursuant to applicable law, the Company waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of the Company against the Borrowing Subsidiaries or any
security.
The Company further agrees that its guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of principal of or interest on any Obligation is rescinded or must otherwise be
restored by any Lender upon the bankruptcy or reorganization of any Borrowing
Subsidiary or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay or cause to be paid to the Administrative
Agent in cash the amount of such unpaid Obligation.


70

--------------------------------------------------------------------------------




The Company hereby irrevocably waives and releases any and all rights of
subrogation, indemnification, reimbursement and similar rights which it may have
against or in respect of the Borrowing Subsidiaries at any time relating to the
Obligations, including all rights that would result in its being deemed a
“creditor” of the Borrowing Subsidiaries under the United States Code as now in
effect or hereafter amended, or any comparable provision of any successor
statute.

ARTICLE IX    

THE ADMINISTRATIVE AGENT

SECTION 9.01.    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and except as
provided in Section 9.06, neither the Company nor any Borrower shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

SECTION 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender or an Issuing Bank as any other Lender or Issuing Bank and may exercise
the same as though it were not the Administrative Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders or Issuing Banks.

SECTION 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan Documents
and its duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or to exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion,


71

--------------------------------------------------------------------------------




could expose the Administrative Agent to liability or be contrary to any Loan
Document or applicable law, rule or regulation, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law, and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any Subsidiary that is
communicated to or obtained by any bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own gross negligence, willful misconduct or fraud, as determined
by a court of competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Company, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall not incur any liability for relying, upon
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 9.05.    Delegation of Duties. The Administrative Agent may perform any
of and all its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of and all their duties and exercise


72

--------------------------------------------------------------------------------




their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent
(including the Sub-Agent) and to the Related Parties of the Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

SECTION 9.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent (and its
sub-agents) shall be discharged from its duties and obligations hereunder and
under the other Loan Documents and (ii) except for any indemnity payments owed
to the retiring or removed Administrative Agent and its Related Parties, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Bank directly, until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent and its sub-agents (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent and its Related Parties), and the retiring or removed
Administrative Agent (and its sub-agents) shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After


73

--------------------------------------------------------------------------------




the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by Citibank as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and a Swing
Line Lender. If Citibank resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of an Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all L/C Obligations with respect thereto, including the
right to require the Lenders to make ABR Loans or fund risk participations in
unreimbursed L/C Disbursements pursuant to Section 2.02(d). If Citibank resigns
as a Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.22(d). Upon the appointment by the
Company of a successor Issuing Bank or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender that
agrees to accept such appointment), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swing Line Lender, as applicable, (b) the retiring
Issuing Bank and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Citibank to effectively assume the
obligations of Citibank with respect to such Letters of Credit.

SECTION 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 9.08.    Acknowledgment of Lenders. Each Lender, by delivering its
signature page to this Agreement and funding its Loans on the Effective Date, or
delivering its signature page to an Assignment and Assumption or an Accession
Agreement pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.


74

--------------------------------------------------------------------------------





SECTION 9.09.    Enforcement of Rights. No Lender or Issuing Bank shall have any
right individually to enforce any guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Lenders and the Issuing Bank in accordance with the terms thereof. Each Lender
and each Issuing Bank will be deemed, by its acceptance of the benefits of the
guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions.

SECTION 9.10.    No Other Duties, Etc. Notwithstanding anything herein to the
contrary, neither the Lead Arrangers nor any Person named on the cover page of
this Agreement as a Syndication Agent, a Documentation Agent, the Sustainability
Coordinator or a Joint Bookrunner shall have any duties or obligations under
this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

SECTION 9.11.    Lender ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Company or any other Borrower, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are


75

--------------------------------------------------------------------------------




satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Company or any other Borrower, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE X    

MISCELLANEOUS

SECTION 10.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or by electronic
communication, as follows:
(i)    if to any Borrower, to Xylem Inc., 1 International Drive, Rye Brook, NY
10573, Attention of E. Mark Rajkowski, Chief Financial Officer (Fax
No. 914-323-5952; E-mail: mark.rajkowski@xyleminc.com), as agent for such
Borrower;


76

--------------------------------------------------------------------------------




(ii)    if to the Administrative Agent, to Citibank, N.A., 1615 Brett Road, OPS
III, New Castle, Delaware 19720, Attention of Global Loans (Fax No.
646-274-5080; E-mail: global.loans.support@citi.com);
(iii)    if to the Sub-Agent, to Citibank Europe PLC, UK Branch, 25 Canada
Square, Canary Wharf, London, England E14 5LB, United Kingdom, Attention of:
Loans Agency (Fax No.: 44 207 492 3980/ 44 207 067 9536; E-mail: as notified by
the Sub-Agent from time to time);
(iv)    if to any Issuing Bank, to it at its address (or fax number or e-mail
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Company (or, in the absence of any such notice, to
the address (or fax number or e-mail address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof); and
(v)    if to any other Lender, to it at its address (or fax number or e-mail
address) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in this clause (a) and paragraph (b) below shall be effective as provided in
such paragraph.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent or the Company may be delivered
or furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(d)    The Borrowers agree that the Administrative Agent may make any
Communications available to the Credit Parties by posting the Communications on
IntraLinks, DebtDomain or a substantially similar electronic transmission
system, access to which is controlled by the Administrative Agent (the
“Platform”). The Platform is provided “as is” and “as available”. The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including


77

--------------------------------------------------------------------------------




any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Agent Parties in connection with the Communications or
the Platform. The Administrative Agent and its Affiliates and their respective
officers, directors, employees, agents, advisors and representatives
(collectively, “Agent Parties”) shall have no liability to the Borrowers, any
Lender or any other Person or entity for damages (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of communications through the Platform, other than for direct
damages resulting from the gross negligence, willful misconduct or fraud of an
Agent Party as found in a final, nonappealable judgment by a court of competent
jurisdiction (it being agreed that the Agent Parties will in no event be liable
for indirect, special, incidental, consequential or punitive damages, losses or
expenses arising out the transmission of communications through the Platform).

SECTION 10.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and the Issuing Banks and shall survive the making by the Lenders of the
Loans and issuance of Letters of Credit regardless of any investigation made by
the Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement is outstanding and
unpaid, any Letter of Credit is outstanding or the Commitments have not been
terminated. The provisions of Sections 2.13, 2.15, 2.19 and 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of any Letter of Credit, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.

SECTION 10.03.    Binding Effect. This Agreement shall become effective on the
Effective Date and when it shall have been executed by the Company and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof (telecopied or otherwise) which, when taken together, bear the
signature of each Lender, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrowers shall not have the right to assign any rights
hereunder or any interest herein without the prior consent of all the Lenders.

SECTION 10.04.    Successors and Assigns.   Successors and Assigns Generally.
The provisions of this Agreement, including all covenants, promises and
agreements by or on behalf of any party there are contained herein, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.04(b), (ii) by way of participation in accordance with
the provisions of Section 10.04(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.04(e) (and any other
attempted assignment or transfer by


78

--------------------------------------------------------------------------------




any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.04(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the Revolving
Commitments, L/C Commitments and Swing Line Commitments on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.04(b)(i)(B) and, in addition:
(A)    the prior written consent of the Company (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the


79

--------------------------------------------------------------------------------




Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten Business
Days after having received notice thereof;
(B)    the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) shall be required for assignments to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the prior written consent of each Issuing Bank and Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a subsidiary thereof.
Without providing (1) prior notice to the Administrative Agent and (2)
information reasonably requested by the Administrative Agent so that it may
comply with information reporting requirements under the Code, no such
assignment shall be made to a prospective assignee that bears a relationship to
any Borrower described in Section 108(e)(4) of the Code.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable Share.
Notwithstanding the


80

--------------------------------------------------------------------------------




foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.04(c), from and after the effective date specified in each
Assignment and Assumption, (A) the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 2.13, 2.15, 2.19 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that, except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.04(d).
(b)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
lender and an assignee together with the Administrative Questionnaire completed
in respect of the assignee (if required), the processing and recordation fee
referred to in Section 10.04(b)(iv), and the written consents required under
Section 10.04(b)(iii), the Administrative Agent shall (i) accept such Assignment
and Assumption and (ii) record the information contained therein in the
Register. The entries in the Register shall be conclusive absent manifest error,
and the Borrowers, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(c)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Administrative Agent, any Issuing Bank or any Swing
Line Lender, sell participations to any Person (other than a natural person, or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person, or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this


81

--------------------------------------------------------------------------------




Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such selling Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) without providing (1) prior notice to the Administrative Agent and (2)
information reasonably requested by the Administrative Agent so that it may
comply with information reporting requirements under the Code, no participation
shall be made to a prospective Participant that bears a relationship to any
Borrower described in Section 108(e)(4) of the Code. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 10.05(c) with
respect to any payments made by such Lender to its Participant(s).
(d)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the written consent of the
Participant, agree to (i) increase or extend the term of such Lender’s
Commitment(s), or extend the time or waive any requirement for the reduction or
termination, of such Lender’s Commitment(s), (ii) extend the date fixed for the
payment of principal of or interest on the related Loans or any portion of any
fee hereunder payable to the Participant, (iii) reduce the amount of any such
payment of principal or (iv) reduce the rate at which interest is payable
thereon, or any fee hereunder payable to the Participant, to a level below the
rate at which the Participant is entitled to receive such interest or fee. The
Borrowers agree that each Participant shall be entitled to the cost protection
provisions contained in Sections 2.13, 2.15 and 2.19 (subject to the
requirements and limitations therein, including the requirements under Section
2.19(f) (it being understood that the documentation required under Section
2.19(f) shall be delivered to the participating Lender)) to the same extent as
if it were the selling Lender and had acquired its interest by assignment
pursuant to Section 10.04(b); provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.20 as if it were an assignee under
Section 10.04(b); and (B) shall not be entitled to receive any greater payment
under Sections 2.13, 2.15 or 2.19, with respect to any participation, than its
participating Lender would have been entitled to receive had it continued to
hold the interest of such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of Section
2.20 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 2.12 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.17 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers (solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation


82

--------------------------------------------------------------------------------




is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. Any Lender
or participant may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrowers furnished to such Lender; provided that, prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement for the benefit of the Company whereby
such assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of any such information.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank or any central bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. In order to facilitate such an assignment to a Federal
Reserve Bank or otherwise, each Borrower shall, at the request of the assigning
Lender, duly execute and deliver to the assigning Lender a promissory note or
notes evidencing the Loans made to such Borrower by the assigning Lender
hereunder in the form of Exhibit F.

SECTION 10.05.    Expenses; Indemnity. (a)  The Borrowers agree to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers and the Joint Bookrunners named on the cover of this Agreement and
their Affiliates in connection with the arrangement and syndication of the
credit facility established hereby and the preparation, negotiation, execution
and delivery of the Loan Documents (and all related commitment or fee letters)
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof, or incurred by the Administrative Agent or any Lender in
connection with the administration, enforcement or protection of their rights in
connection with the Loan Documents (including all such out-of pocket expenses
incurred during any workout or restructuring) or in connection with the Loans
made or Letters of Credit issued hereunder, including the reasonable fees and
disbursements of counsel for the Administrative Agent and each Lead Arranger and
Joint Bookrunner or, in the case of enforcement or protection of their rights,
the Lenders (which, in the case of preparation, negotiation, execution, delivery
and administration of the Loan Documents, but not the enforcement or protection
of rights thereunder, shall be limited to a single counsel for the
Administrative Agent, the Lead Arrangers and the Joint Bookrunners).
(a)    The Borrowers agree to indemnify the Administrative Agent, the Lead
Arrangers, the Syndication Agent and the Joint Bookrunners named on the cover
page of this Agreement, the Issuing Banks, each Lender, each of their Affiliates
and the directors, officers, employees and agents of the foregoing (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable expenses, including reasonable counsel fees and expenses, incurred by
or asserted against any Indemnitee arising out of (i) the arrangement and
syndication of the credit facility


83

--------------------------------------------------------------------------------




established hereby and the preparation, negotiation, execution and delivery of
the Loan Documents (and all related commitment or fee letters) or consummation
of the transactions contemplated thereby, (ii) the use of the proceeds of the
Loans or issuance of Letters of Credit (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or threatened claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether initiated by any third party or by any Borrower and whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final and non-appealable
judgment of a court of competent jurisdiction (i) to have resulted from the
gross negligence, willful misconduct or fraud of such Indemnitee or (ii) to have
resulted from any material breach by such Indemnitee of its agreements under the
Loan Documents that is not cured promptly after coming to the attention of such
Indemnitee.
(b)    To the extent that the Borrowers fail to pay any amount required to be
paid under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof) or any Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Bank, or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or any Issuing Bank in
connection with such capacity. For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Credit
Exposures and unused Revolving Commitments at the time such payment is sought
(or most recently outstanding and in effect).
(c)    To the fullest extent permitted by applicable law, neither the Borrowers
nor any Indemnitee shall assert, or permit any of their Affiliates or Related
Parties to assert, and the Borrowers and Indemnitees hereby waive, any claim
against any Borrower or any Indemnitee on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement, instrument or transaction contemplated
hereby or thereby, or any Loan or Letter of Credit or the use of the proceeds
thereof; provided, that nothing in this paragraph (d) shall relieve any Borrower
of any obligation it may have to indemnify an Indemnitee against special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party.
(d)    The provisions of this Section shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the Administrative Agent, the Issuing Banks or any
Lender. All amounts due under this Section shall be payable on written demand
therefor.


84

--------------------------------------------------------------------------------




(e)    Notwithstanding any other provision, this Section 10.05 shall not apply
with respect to any matters, liabilities or obligations relating to Taxes.

SECTION 10.06.    APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 10.07.    Waivers; Amendment. (a)  No failure or delay of the
Administrative Agent, the Issuing Banks or any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower or any Subsidiary in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided that no such agreement shall
(i) increase the Commitment(s) of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or L/C Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date of any scheduled payment of the principal amount of any Loan or L/C
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16, Section 2.17, or change any other
provision of any Loan Document in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
limit or release the guarantee set forth in Article VIII, without the written
consent of each Lender, or (vi) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or any Swing Line Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or such Swing Lien Lender, as the case may be. Notwithstanding the foregoing,
any provision of this Agreement may be amended by an agreement in writing
entered into by the Borrowers, the Required Lenders and the Administrative Agent
(and, if its rights or obligations are affected thereby, the applicable Issuing
Bank and the applicable Swing Lien Lender) if (i) by the terms of such agreement
the Commitment(s)


85

--------------------------------------------------------------------------------




of each Lender not consenting to the amendment provided for therein shall
terminate upon the effectiveness of such amendment and (ii) at the time such
amendment becomes effective, each Lender not consenting thereto receives payment
in full of the principal of and interest accrued on each Loan made by it and all
other amounts owing to it or accrued for its account under this Agreement.

SECTION 10.08.    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof and the commitments of the
Lenders and, if applicable, their Affiliates under any commitment letter and any
commitment advices submitted by them in connection with the credit facility
established hereby (but do not supersede any other provisions of any such
commitment letter or fee letter (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the effectiveness of this Agreement,
all of which provisions shall remain in full force and effect). Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto (and Indemnitees) any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

SECTION 10.09.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 10.10.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.12.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency) at any time
owing, by such Lender, such Issuing Bank or any such Affiliate, to or for the
credit or the account of the Company or any Borrowing Subsidiary against any and
all of the obligations of the Company or any Borrowing Subsidiary now or
hereafter existing under any Loan Document held by such Lender or such Issuing
Bank or their respective Affiliates, irrespective of whether or not such Lender,
Issuing Bank or Affiliate shall have made any demand thereunder and although
such obligations may be contingent or unmatured or are owed to a branch office
or Affiliate of such Lender or such Issuing Bank different from the branch
office or Affiliate holding such deposit or obligated on such indebtedness;
provided


86

--------------------------------------------------------------------------------




that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Company and the Administrative Agent after such setoff and
application made by such Lender, but the failure to give such notice shall not
affect the validity of such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 10.13.    JURISDICTION; CONSENT TO SERVICE OF PROCESS. (a)  EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY OR
ANY RELATED PARTY THEREOF IN ANY WAY RELATING TO THIS AGREEMENT OR ANY LETTER OF
CREDIT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY FORUM OTHER THAN ANY NEW
YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW
YORK COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(a)    EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
THEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENT IN ANY NEW YORK STATE OR FEDERAL COURT.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(b)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


87

--------------------------------------------------------------------------------




EACH BORROWING SUBSIDIARY THAT IS A FOREIGN SUBSIDIARY HEREBY AGREES THAT
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY COURT MAY BE
MADE UPON THE CORPORATE SECRETARY OF THE COMPANY AT 1 INTERNATIONAL DRIVE, RYE
BROOK, NY 10573 (THE “PROCESS AGENT”) AND EACH SUCH BORROWING SUBSIDIARY HEREBY
IRREVOCABLY APPOINTS THE PROCESS AGENT ITS AUTHORIZED AGENT TO ACCEPT SUCH
SERVICE OF PROCESS, AND AGREES THAT THE FAILURE OF THE PROCESS AGENT TO GIVE ANY
NOTICE OF ANY SUCH SERVICE SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH
SERVICE OR OF ANY JUDGMENT RENDERED IN ANY ACTION OR PROCEEDING BASED THEREON.

SECTION 10.14.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.

SECTION 10.15.    Borrowing Subsidiaries. The Company may at any time and from
time to time designate any Subsidiary as a Borrowing Subsidiary by delivery to
the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company. As soon as practicable upon receipt thereof, the
Administrative Agent shall post a copy of such Borrowing Subsidiary Agreement
for review by the Lenders. Each Borrowing Subsidiary Agreement shall become
effective on the date 10 Business Days after it has been posted by the
Administrative Agent (but in no event before the fifth Business Day after the
receipt by any Lender of any information reasonably requested by it not later
than the third Business Day after the posting date of such Borrowing Subsidiary
Agreement under the USA PATRIOT Act or other “know-your-customer” laws), unless
prior thereto the Administrative Agent shall have received written notice from
any Lender (a) that it is unlawful under Federal or applicable state or foreign
law for such Lender to make Loans or otherwise extend credit to or do business
with such Subsidiary as provided herein or (b) solely with respect to any
Subsidiary organized under the laws of a jurisdiction outside the United States
of America, that such Lender is restricted by internal policies of general
applicability from extending credit under this Agreement to Persons in the
jurisdiction in which such Subsidiary is located (a “Notice of Objection”), in
which case such Borrowing Subsidiary Agreement shall not become effective until
such time as such Lender withdraws such Notice of Objection or ceases to be a
Lender hereunder. Upon the effectiveness of a Borrowing Subsidiary Agreement as
provided in the preceding sentence, the applicable Subsidiary shall for all
purposes of this Agreement be a Borrowing Subsidiary and a party to this
Agreement. In the event that a Lender submits a Notice of Objection, the Company
shall have the right, upon notice to such Lender and the Administrative Agent,
to require such Lender to transfer and assign without recourse (in


88

--------------------------------------------------------------------------------




accordance with and subject to the requirements of Section 10.04) all its
interests, rights and obligations hereunder to another financial institution
which shall assume such obligations; provided that (i) no such assignment shall
conflict with any law, rule or regulation or order of any Governmental Authority
and (ii) the assignee or the applicable Borrowers, as the case may be, shall pay
to the affected Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made and participations in L/C Disbursements funded by it hereunder and
all other amounts accrued for its account or owed to it hereunder. Upon the
execution by the Company and a Borrowing Subsidiary and delivery to the
Administrative Agent of a Borrowing Subsidiary Termination with respect to such
Borrowing Subsidiary, such Borrowing Subsidiary shall cease to be a Borrowing
Subsidiary hereunder; provided that no Borrowing Subsidiary Termination will
become effective as to any Borrowing Subsidiary (other than to terminate such
Borrowing Subsidiary’s right to obtain further Loans or Letters of Credit under
this Agreement) at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder. Promptly following receipt
of any Borrowing Subsidiary Termination, the Administrative Agent shall send a
copy thereof to each Lender. Notwithstanding the foregoing, the designation of
any Subsidiary that is organized under the laws of a jurisdiction other than the
United States shall not become effective until the applicable provisions of
Section 2.19 for delivery of required non-US tax forms shall be amended in such
manner, if necessary, as is advisable in the reasonable judgment of the
Administrative Agent in view of the tax laws of such jurisdiction or any tax
treaty to which such jurisdiction is party.

SECTION 10.16.    Conversion of Currencies.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
(a)    The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.16 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 10.17.    USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address


89

--------------------------------------------------------------------------------




of each Borrower and other information that will allow such Lender to identify
the Borrowers in accordance with its requirements.

SECTION 10.18.    No Fiduciary Relationship. The Company, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

SECTION 10.19.    Non-Public Information. (a) Each Lender acknowledges that all
non-public information, including requests for waivers and amendments, furnished
by the Company or the Administrative Agent pursuant to or in connection with, or
in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender hereby advises the Company and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.
(a)    Each Borrower and each Lender acknowledges that, if information furnished
by any Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that such Borrower has indicated
as containing MNPI solely on that portion of the Platform designated for
representatives of Lenders that are willing to receive MNPI and (ii) if such
Borrower has not indicated whether any information furnished by it pursuant to
or in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform designated for representatives of Lenders that are willing to receive
MNPI. Each Borrower agrees to clearly designate all information provided to the
Administrative Agent that constitutes MNPI, and the Administrative Agent shall
be entitled to rely on any such designation without liability or responsibility
for the independent verification thereof.

SECTION 10.20.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Banks (each, a “Recipient”)
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) on a need-to-know basis, to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, and each
Recipient hereby agrees to be, and shall be, responsible for any breach of the
confidentiality provisions of this Section 10.20 by its Affiliates and Related
Parties); (b) to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent


90

--------------------------------------------------------------------------------




required by applicable laws or by any subpoena or similar legal process; (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder or (iii) to any credit
insurance or risk protection provider relating in particular to the any Borrower
and its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to this Agreement; (h) with the consent of the Company; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company who, to the knowledge
of the Administrative Agent, such Lender or such Issuing Bank or Affiliate after
due inquiry, did not acquire such information as a result of a breach of this
Section. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and customary summary information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent or any Lender in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Company or any Subsidiaries;
provided that, in the case of information received from the Company or any of
its Subsidiaries after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


91

--------------------------------------------------------------------------------




(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Loan Market Association” shall mean the London trade association, which is the
self-described authoritative voice of the syndicated loan markets in Europe, the
Middle East and Africa.


92

--------------------------------------------------------------------------------




“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
XYLEM INC., as Borrower,
By
/s/ Samir Patel    
Name: Samir Patel
Title: Vice President and Treasurer



93

--------------------------------------------------------------------------------






CITIBANK, N.A., individually and as Administrative Agent,
By
/s/ Susan Olsen    
Name: Susan Olsen
Title: Vice President



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------






CITIBANK EUROPE PLC, UK BRANCH, as Sub-Agent,
By
/s/ Jane Styles    
Name: Jane Styles
Title: Senior Vice President



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------






SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender: BNP PARIBAS,
by
 
/s/ Christopher Sked
 
Name: Christopher Sked
 
Title: Managing Director

by
 
/s/ Brendan Heneghan


 
Name: Brendan Heneghan
 
Title: Director





[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender: ING BANK N.V., DUBLIN BRANCH,
by
 
/s/ Sean Hassett
 
Name: Sean Hassett
 
Title: Director

by
 
/s/ Shaun Hawley


 
Name: Shaun Hawley
 
Title: Director







[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender: JPMORGAN CHASE BANK, N.A.,


by
 
/s/ Gene Riego de Dios
 
Name: Gene Riego de Dios
 
Title: Executive Director



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender: WELLS FARGO BANK, N.A.,
by
 
/s/ Kay Reedy
 
Name: Kay Reedy
 
Title: Managing Director



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender:AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,
by
 
/s/ Cynthia Dioquino
 
Name: Cynthia Dioquino
 
Title: Associate Director



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender: DEUTSCHE BANK AG NEW YORK BRANCH,
by
 
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director

by
 
/s/ Annie Chung
 
Name: Annie Chung
 
Title: Director





[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




MUFG BANK, LTD., as a Lender,
                        
by
 
/s/ Thomas J. Sterr
 
Name: Thomas J. Sterr
 
Title: Authorized Signatory



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender: U.S. BANK NATIONAL ASSOCIATION,
by
 
/s/ Kenneth R. Fieler
 
Name: Kenneth R. Fieler
 
Title: Vice President



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender: SKANDINAVISKA ENSKILDA BANK AB (PUBL) FRANKFURT BRANCH,
by
 
/s/ Baudisch
 
Name: Baudisch
 
Title: Head of LCC Munich





by
 
/s/ Alexander Schneider
 
Name: Alexander Schneider
 
Title: Head of Corporate Loan Origination and Financial Strategy



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




Lender: SVENSKA HANDELSBANKEN AB (PUBL), NEW YORK BRANCH
by
 
/s/ Mark Cleary


 
Name: Mark Cleary
 
Title: Deputy General Manager





by
 
/s/ Mark Emmett
 
Name: Mark Emmett
 
Title: Vice President



[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO XYLEM INC. CREDIT AGREEMENT
Lender: TD BANK, N.A.
by
 
/s/ Alan Garson


 
Name: Alan Garson
 
Title: Senior Vice President













[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------





Schedule 1.01


Existing Letters of Credit


None.




[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------






Schedule 2.01


Commitments


Lender
Commitment
Swing Line Commitment
Citibank, N.A.
$90,000,000
€20,000,000
BNP Paribas
$90,000,000
€20,000,000
ING Bank N.V, Dublin Branch
$90,000,000
€20,000,000
JPMorgan Chase Bank, N.A.
$90,000,000
€20,000,000
Wells Fargo Bank, National Association
$90,000,000
€20,000,000
Australia and New Zealand Banking Group Limited
$62,000,000
 
Deutsche Bank AG New York Branch
$62,000,000
 
MUFG Bank, Ltd.
$62,000,000
 
U.S. Bank National Association
$62,000,000
 
Skandinaviska Enskilda Banken AB (publ) Frankfurt Branch
$34,000,000
 
Svenska Handelsbanken AB (publ), New York Branch
$34,000,000
 
TD Bank, N.A.
$34,000,000
 
Total


$800,000,000
€100,000,000





[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------






Schedule 6.01


Existing Indebtedness


1. Indebtedness of Xylem Europe GmbH pursuant to that certain Term Loan
Agreement, dated as of January 26, 2018, , as amended, restated, supplemented or
otherwise modified as of the date hereof, between Xylem Europe GmbH, as
borrower, Xylem, Inc., as parent guarantor and ING Bank, as lender.


2. Indebtedness related to capital lease obligations in an amount not to exceed
$1,300,000.


[Xylem Inc. Credit Agreement Signature Page]

--------------------------------------------------------------------------------






Schedule 6.02


Existing Liens


None.




[Xylem Inc. Credit Agreement Signature Page]